Exhibit 10.5

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of December 19, 2003

 

among

 

WORLD FUEL SERVICES CORPORATION,

as the Company

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger

 

and

 

HSBC BANK USA,

as Documentation Agent



--------------------------------------------------------------------------------

SECTION 1

  DEFINITIONS.    1

1.1

  Definitions.    1

1.2

  Other Interpretive Provisions.    19

SECTION 2

  COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.    19

2.1

  Commitments.    19     2.1.1    Revolving Loan Commitment.    19    
2.1.2    L/C Commitment.    20

2.2

  Loan Procedures.    20     2.2.1    Various Types of Loans.    20    
2.2.2    Borrowing Procedures.    20     2.2.3    Conversion and Continuation
Procedures.    21

2.3

  Letter of Credit Procedures.    22     2.3.1    L/C Applications.    22    
2.3.2    Participations in Letters of Credit.    22     2.3.3    Reimbursement
Obligations.    23     2.3.4    Funding by Lenders to Issuing Lender.    23

2.4

  Commitments Several.    24

2.5

  Certain Conditions.    24

2.6

  Increase in Aggregate Commitments.    24

SECTION 3

  EVIDENCING OF LOANS.    25

3.1

  Notes.    25

3.2

  Recordkeeping.    25

SECTION 4

  INTEREST.    26

4.1

  Interest Rates.    26

4.2

  Interest Payment Dates.    26

4.3

  Setting and Notice of LIBOR Rates.    26

4.4

  Computation of Interest.    26

SECTION 5

  FEES.    27

5.1

  Non-Use Fee.    27

5.2

  Letter of Credit Fees.    27

5.3

  Administrative Agent’s Fees    27

SECTION 6

  REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.    28

6.1

  Reduction or Termination of the Revolving Commitment.    28    
6.1.1    Voluntary Reduction or Termination of the Revolving Commitment.    28  
  6.1.2    All Reductions of the Revolving Commitment.    28

6.2

  Prepayments.    28

6.3

  Manner of Prepayments.    28

 

i



--------------------------------------------------------------------------------

    6.3.1    All Prepayments    28

6.4

  Repayments.    28     6.4.1    Revolving Loans    28

SECTION 7

  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.    29

7.1

  Making of Payments    29

7.2

  Application of Certain Payments    29

7.3

  Due Date Extension    29

7.4

  Setoff    29

7.5

  Proration of Payments    29

7.6

  Taxes.    30

SECTION 8

  INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.    32

8.1

  Increased Costs    32

8.2

  Basis for Determining Interest Rate Inadequate or Unfair    33

8.3

  Changes in Law Rendering LIBOR Loans Unlawful    33

8.4

  Funding Losses    33

8.5

  Right of Lenders to Fund through Other Offices    34

8.6

  Discretion of Lenders as to Manner of Funding    34

8.7

  Mitigation of Circumstances; Replacement of Lenders    34

8.8

  Conclusiveness of Statements; Survival of Provisions    35

SECTION 9

  REPRESENTATIONS AND WARRANTIES.    35

9.1

  Organization    35

9.2

  Authorization; No Conflict    35

9.3

  Validity and Binding Nature    35

9.4

  Financial Condition    36

9.5

  No Material Adverse Change    36

9.6

  Litigation and Contingent Liabilities    36

9.7

  Ownership of Properties; Liens    36

9.8

  Equity Ownership; Subsidiaries    36

9.9

  Pension Plans    36

9.10

  Investment Company Act.    37

9.11

  Public Utility Holding Company Act    37

9.12

  Regulation U    37

9.13

  Taxes; Tax Shelter Registration.    38

9.14

  Solvency, etc.    38

9.15

  Environmental Matters    38

9.16

  Insurance    39

9.17

  Real Property    40

9.18

  Information    40

9.19

  Intellectual Property    40

9.20

  Burdensome Obligations    40

9.21

  Labor Matters    40

 

ii



--------------------------------------------------------------------------------

9.22

  No Default    40

SECTION 10

  AFFIRMATIVE COVENANTS.    41

10.1

  Reports, Certificates and Other Information    41     10.1.1    Annual Report
   41     10.1.2    Interim Reports    41     10.1.3    Compliance Certificates
   41     10.1.4    Reports to the SEC and to Shareholders    41    
10.1.5    Notice of Default, Litigation and ERISA Matters    41    
10.1.6    Management Reports    42     10.1.7    Other Information    42    
10.1.8    Subordinated Debt Notices    43

10.2

  Books, Records and Inspections    43

10.3

  Maintenance of Property; Insurance    43

10.4

  Compliance with Laws; Payment of Taxes and Liabilities    44

10.5

  Maintenance of Existence, etc.    45

10.6

  Use of Proceeds    45

10.7

  Employee Benefit Plans.    45

10.8

  Environmental Matters    45

10.9

  Tax Shelter Registration    46

10.10

  Further Assurances    46

10.11

  Accounts    46

10.12

  Syndication    46

10.13

  New Subsidiaries    46

SECTION 11

  NEGATIVE COVENANTS    47

11.1

  Debt    47

11.2

  Liens    48

11.3

  Operating Leases    49

11.4

  Restricted Payments    49

11.5

  Mergers, Consolidations, Sales    49

11.6

  Modification of Organizational Documents    50

11.7

  Transactions with Affiliates    50

11.8

  Unconditional Purchase Obligations    50

11.9

  Inconsistent Agreements    50

11.10

  Business Activities; Issuance of Equity    51

11.11

  Investments    51

11.12

  Fiscal Year. .    52

11.13

  Financial Covenants.    52     11.13.1    Tangible Net Worth    52    
11.13.2    Leverage Ratio    52     11.13.3    Interest Coverage Ratio    52    
11.13.4    Dividends    52     11.13.5    Total Debt to EBITDA Ratio    52

 

iii



--------------------------------------------------------------------------------

    11.13.6    Asset Coverage Ratio    52

11.14

  Cancellation of Debt    52

SECTION 12

  EFFECTIVENESS; CONDITIONS OF LENDING, ETC.    52

12.1

  Initial Credit Extension    52     12.1.1    Notes    53    
12.1.2    Authorization Documents    53     12.1.3    Consents, etc.    53    
12.1.4    Letter of Direction    53     12.1.5    Guaranty    53    
12.1.6    Pledge Agreement    53     12.1.7    Subordination Agreements    53  
  12.1.8    Opinions of Counsel    53     12.1.9    Insurance    54    
12.1.10  Payment of Fees    54     12.1.11  Environmental Reports    54    
12.1.12  Search Results; Lien Terminations    54     12.1.13  Filings,
Registrations and Recordings    54     12.1.14  Compliance Certificate    55    
12.1.15  Closing Certificate, Solvency Certificate    55     12.1.16  Other   
55

12.2

  Conditions    55     12.2.1    Compliance with Warranties, No Default, etc.   
55     12.2.2    Confirmatory Certificate    55

SECTION 13

  EVENTS OF DEFAULT AND THEIR EFFECT.    55

13.1

  Events of Default    55     13.1.1    Non-Payment of the Loans, etc.    55    
13.1.2    Non-Payment of Other Debt    56     13.1.3    Other Material
Obligations    56     13.1.4    Bankruptcy, Insolvency, etc.    56    
13.1.5    Non-Compliance with Loan Documents    56    
13.1.6    Representations; Warranties    56     13.1.7    Pension Plans    57  
  13.1.8    Judgments    57     13.1.9    Invalidity of Collateral Documents,
etc.    57     13.1.10  Invalidity of Subordination Provisions, etc.    57    
13.1.11  Material Adverse Effect    57     13.1.12  Change of Control    57

13.2

  Effect of Event of Default    57

SECTION 14

  THE ADMINISTRATIVE AGENT.    58

14.1

  Appointment and Authorization    58

14.2

  Issuing Lender    58

 

iv



--------------------------------------------------------------------------------

14.3

  Delegation of Duties    59

14.4

  Exculpation of Administrative Agent    59

14.5

  Reliance by Administrative Agent    59

14.6

  Notice of Default    60

14.7

  Credit Decision    60

14.8

  Indemnification    60

14.9

  Administrative Agent in Individual Capacity    61

14.10

  Successor Administrative Agent    61

14.11

  Collateral Matters    62

14.12

  Administrative Agent May File Proofs of Claim    62

14.13

  Other Agents; Arrangers and Managers    63

SECTION 15

  GENERAL.    63

15.1

  Waiver; Amendments    63

15.2

  Confirmations    64

15.3

  Notices    64

15.4

  Computations    64

15.5

  Costs, Expenses and Taxes    65

15.6

  Assignments; Participations    65     15.6.1    Assignments    65    
15.6.2    Participations    66

15.7

  Register    67

15.8

  GOVERNING LAW    67

15.9

  Confidentiality    67

15.10

  Severability    68

15.11

  Nature of Remedies    68

15.12

  Entire Agreement    68

15.13

  Counterparts    68

15.14

  Successors and Assigns    68

15.15

  Captions    69

15.16

  INDEMNIFICATION BY THE COMPANY    69

15.17

  Nonliability of Lenders    70

15.18

  FORUM SELECTION AND CONSENT TO JURISDICTION    70

15.19

  WAIVER OF JURY TRIAL    71

 

 

v



--------------------------------------------------------------------------------

   

ANNEXES

ANNEX A

  Lenders and Pro Rata Shares

ANNEX B

  Addresses for Notices    

SCHEDULES

SCHEDULE 1.1(a)

  Guarantors

SCHEDULE 1.1(b)

  Pledged Stock of Foreign Subsidiaries

SCHEDULE 9.6

  Litigation and Contingent Liabilities

SCHEDULE 9.8

  Subsidiaries

SCHEDULE 9.15

  Environmental Matters

SCHEDULE 9.16

  Insurance

SCHEDULE 9.17

  Real Property

SCHEDULE 9.21

  Labor Matters

SCHEDULE 11.1

  Existing Debt

SCHEDULE 11.2

  Existing Liens

SCHEDULE 11.4

  Permitted Stock Purchase Programs

SCHEDULE 11.11

  Investments

SCHEDULE 12.1

  Debt to be Repaid    

EXHIBITS

EXHIBIT A

  Form of Note (Section 3.1)

EXHIBIT B

  Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

  Form of Added Lender Agreement

EXHIBIT D

  Form of Assignment Agreement (Section 15.6.1)

EXHIBIT E

  Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT F

  Form of Notice of Continuation (Section 2.2.3)

EXHIBIT G

  Form of Guaranty

EXHIBIT H

  Form of Pledge Agreement

EXHIBIT I

  Form of Solvency Certificate

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of December 19, 2003 (this “Agreement”) is
entered into among WORLD FUEL SERVICES CORPORATION (the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and
LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as
administrative agent for the Lenders.

 

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1 DEFINITIONS.

 

1.1 Definitions. When used herein the following terms shall have the following
meanings:

 

Account Debtor is defined in the UCC.

 

Account or Accounts is defined in the UCC.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote



--------------------------------------------------------------------------------

5% or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managers or power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Unless expressly stated otherwise herein, neither the Administrative
Agent nor any Lender shall be deemed an Affiliate of any Loan Party.

 

Agent Fee Letter means the Fee letter dated as of October 31, 2003 between the
Company and the Administrative Agent.

 

Agreement - see the Preamble.

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

--------------------------------------------------------------------------------

  

Total Debt to EBITDA Ratio

--------------------------------------------------------------------------------

  

LIBOR

Margin

--------------------------------------------------------------------------------

   

Base Rate

Margin

--------------------------------------------------------------------------------

   

Non-Use

Fee Rate

--------------------------------------------------------------------------------

   

L/C Fee

Rate

--------------------------------------------------------------------------------

 

I

   Greater than or equal to 1.50:1    2.00 %   .75 %   .500 %   2.00 %

II

   Greater than or equal to 1.25:1 but less than 1.50:1    1.75 %   .50 %   .375
%   1.75 %

III

   Greater than or equal to 1.00:1 but less than 1.25:1    1.50 %   .25 %   .375
%   1.50 %

IV

   Less than 1.00:1    1.25 %   0 %   .250 %   1.25 %

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant Section 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the such financial statements and
Compliance Certificate in accordance with the provisions of Section 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and

 

2



--------------------------------------------------------------------------------

is continuing; (c) the initial Applicable Margin on the Closing Date shall be
based on Level II until the date on which the financial statements and
Compliance Certificate are required to be delivered for the Fiscal Quarter
ending June 30, 2004; and (d) if the average Revolving Outstandings during any
month hereunder are less than 35% of the Revolving Commitment, the Non-Use Fee
Rate for each Level shall be increased by .125% until such time as the average
Revolving Outstandings during a month hereunder equal or exceed 35% of the
Revolving Commitment.

 

Asset Coverage Amount means an amount equal to the total of (a) 80% of the
unpaid amount of all Eligible Accounts plus (b) 50% of the value of all Eligible
Inventory valued at the lower of cost or market plus (c) 100% of the amount, if
any, by which cash shown on the Company’s balance sheet exceeds $15,000,000.

 

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 30 days with another asset performing the same
or a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

 

Bank Product Agreements means those certain cash management and other service
agreements entered into from time to time between any Loan Party and a Lender or
its Affiliates in connection with any of the Bank Products.

 

Bank Products Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
Hedging Agreements.

 

3



--------------------------------------------------------------------------------

Base Rate means at any time the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

Base Rate Margin – see the definition of Applicable Margin.

 

BSA - see Section 10.4.

 

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a

 

4



--------------------------------------------------------------------------------

commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) there under and (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and (f)
other short term liquid investments approved in writing by the Administrative
Agent.

 

CERCLA – see Section 9.15(a).

 

Change of Control means that, except to the extent set forth on Schedule 9.8
hereto, the Company shall cease to, directly or indirectly, own and control 100%
of each class of the outstanding Capital Securities of each Subsidiary.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Documents means, collectively, the Pledge Agreements, each UCC
financing statement, any control agreement and any other agreement or instrument
pursuant to which the Company, any Subsidiary or any other Person grants or
purports to grant collateral to the Administrative Agent for the benefit of the
Lenders or otherwise relates to such collateral.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains from Asset Dispositions, any extraordinary
gains and any gains from discontinued operations.

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any

 

5



--------------------------------------------------------------------------------

agreement, undertaking or arrangement by which such Person: (a) guarantees,
endorses or otherwise becomes or is contingently liable upon (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the indebtedness, dividend, obligation or other liability
of any other Person in any manner (other than by endorsement of instruments in
the course of collection), including any indebtedness, dividend or other
obligation which may be issued or incurred at some future time; (b) guarantees
the payment of dividends or other distributions upon the Capital Securities of
any other Person; (c) undertakes or agrees (whether contingently or otherwise):
(i) to purchase, repurchase, or otherwise acquire any indebtedness, obligation
or liability of any other Person or any or any property or assets constituting
security therefor, (ii) to advance or provide funds for the payment or discharge
of any indebtedness, obligation or liability of any other Person (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise),
or to maintain solvency, assets, level of income, working capital or other
financial condition of any other Person, or (iii) to make payment to any other
Person other than for value received; (d) agrees to lease property or to
purchase securities, property or services from such other Person with the
purpose or intent of assuring the owner of such indebtedness or obligation of
the ability of such other Person to make payment of the indebtedness or
obligation; (e) to induce the issuance of, or in connection with the issuance
of, any letter of credit for the benefit of such other Person; or (f) undertakes
or agrees otherwise to assure a creditor against loss. The amount of any
Contingent Liability shall (subject to any limitation set forth herein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person and (i) all Debt of any partnership of which such Person is a general
partner.

 

6



--------------------------------------------------------------------------------

Debt to be Repaid means Debt listed on Schedule 12.1.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Domestic Subsidiary means any Subsidiary of the Company organized under the laws
of the United States of America, any state or territory thereof or the District
of Columbia.

 

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.

 

Eligible Account means an Account owing to the Company or any Subsidiary which
meets each of the following requirements:

 

(a) it arises from the sale or lease of goods or the rendering of services which
have been fully performed by the Company or the applicable Subsidiary; and if it
arises from the sale or lease of goods, (i) such goods comply with such Account
Debtor’s specifications (if any) and have been delivered to such Account Debtor
and (ii) the Company or the applicable Subsidiary has possession of, or if
requested by the Administrative Agent has delivered to the Administrative Agent,
delivery receipts evidencing such delivery;

 

(b) it is not subject to any assignment, claim or Lien;

 

(c) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto, or to any claim
by such Account Debtor denying liability thereunder in whole or in part and the
Account Debtor has not refused to accept and/or has not returned or offered to
return any of the goods or services which are the subject of such Account;

 

(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;

 

(e) it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;

 

(f) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by the Company or
any Subsidiary (or by any agent or custodian of the Company or any Subsidiary)
for the account of or subject to further and/or future direction from the
Account Debtor with respect thereto;

 

7



--------------------------------------------------------------------------------

(g) it arises in the ordinary course of business of the Company or the
applicable Subsidiary;

 

(h) if the Account Debtor is the United States or any department, agency or
instrumentality thereof, the Company or the applicable Subsidiary shall, if
requested by the Administrative Agent, assign its right to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, and evidence (satisfactory to the Administrative Agent) of such assignment
shall be delivered to the Administrative Agent;

 

(i) if the Company maintains a credit limit for an Account Debtor, the aggregate
dollar amount of Accounts due from such Account Debtor, including such Account,
does not exceed such credit limit;

 

(j) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall, if requested by the Administrative
Agent, be endorsed and/or assigned and delivered to the Administrative Agent or,
in the case of electronic chattel paper, shall be in the control of the
Administrative Agent, in each case in a manner satisfactory to the
Administrative Agent;

 

(k) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than (i) 90 days past the due date thereof or (ii) 120
days past the original invoice date thereof, in each case according to the
original terms of sale;

 

(l) the Account Debtor with respect thereto is not the Company or an Affiliate
of the Company;

 

(m) it is not owed by an Account Debtor with respect to which 25% or more of the
aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (l) of this definition;

 

(n) if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds 25% of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible; and

 

(o) it is otherwise not unacceptable to the Administrative Agent in its
reasonable discretion for any other reason.

 

An Account, which is at any time an Eligible Account, but which subsequently,
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time

 

8



--------------------------------------------------------------------------------

hereafter determine in its or their discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Company.

 

Eligible Inventory means Inventory of the Company or any Subsidiary which meets
each of the following requirements:

 

(a) it is not subject to any assignment, claim or Lien;

 

(b) it is salable and not slow moving, obsolete or discontinued;

 

(c) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

 

(d) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;

 

(e) it is not held by the Company or any Subsidiary on consignment;

 

(f) it is not “work-in-progress” Inventory;

 

(g) it is not supply items or packaging;

 

(h) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;

 

(i) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and

 

(j) the Administrative Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.

 

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter

 

9



--------------------------------------------------------------------------------

arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which either
such Lender or the Administrative Agent is organized, (b) in a jurisdiction in
which either the Lender’s or the Administrative Agent’s principal office is
located, or (c) in a jurisdiction in which either such Lender’s or the
Administrative Agent’s lending office (or branch) is located.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2003”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

Foreign Subsidiary means a Subsidiary other than a Domestic Subsidiary.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

Group - see Section 2.2.1.

 

Guarantors means all Domestic Subsidiaries set forth on Schedule 1.1(a) hereto.

 

10



--------------------------------------------------------------------------------

Guaranty means the Guaranty, substantially in the form of Exhibit G, executed by
the Guarantors in favor of the Lenders, together with any joinders thereto and
any other guaranty executed and delivered to the Administrative Agent or the
Lenders in connection with the Obligations.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Indemnified Liabilities - see Section 15.16.

 

Interest Coverage Ratio means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period less Capital Expenditures for such
Computation Period to (b) cash Interest Expense for such Computation Period.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

11



--------------------------------------------------------------------------------

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

 

Inventory is defined in the UCC.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

 

LaSalle - see the Preamble.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

 

Lender Party - see Section 15.16.

 

Letter of Credit - see Section 2.1.2.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

LIBOR Margin - see the definition of Applicable Margin.

 

12



--------------------------------------------------------------------------------

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guaranty, the Collateral Documents, the Subordination Agreements (if any)
and all documents, instruments and agreements delivered in connection with the
foregoing.

 

Loan Party means the Company, each Guarantor and each Subsidiary pledging
Collateral to the Administrative Agent for the benefit of the Lenders.

 

Loan or Loans means the Revolving Loans.

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

 

13



--------------------------------------------------------------------------------

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.

 

Material Foreign Subsidiary means a Foreign Subsidiary (i) in which the
Company’s and its other Subsidiaries proportionate share of the total assets of
such Foreign Subsidiary exceeds five percent (5%) of the total assets of the
Company and its Subsidiaries, on a consolidated basis, as of the end of the most
recently completed Fiscal Year and/or (ii) which is listed on Schedule 1.1(b).

 

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

 

Non-U.S. Participant - see Section 7.6(d).

 

Non-Use Fee Rate - see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.

 

Notice of Conversion/Continuation - see Section 2.2.3.

 

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender, and all Bank
Products Obligations, all in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.

 

OFAC - see Section 10.4.

 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

14



--------------------------------------------------------------------------------

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Pledge Agreement means each Securities Pledge Agreement, substantially in the
form of Exhibit H hereto, between the Company and the Administrative Agent or
any Subsidiary and the Administrative Agent, pursuant to which the Company and
the Subsidiaries shall pledge to the Administrative Agent, for the benefit of
the Lenders, sixty-five percent (65%) of the capital stock of each Foreign
Subsidiary set forth on Schedule 1.1(b) hereto.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

Pro Rata Share means:

 

  (a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings by (ii) the aggregate unpaid principal amount of all
Revolving Outstandings; and

 

  (b) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by (ii)
the aggregate amount of Revolving Commitment of all Lenders; provided that in
the event the Commitments have been terminated or reduced to zero, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Revolving Outstandings by (B) the principal amount of all
outstanding Revolving Outstandings.



 

15



--------------------------------------------------------------------------------

RCRA – see Section 9.15(a).

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Release has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for “Release” or
“Disposal” which is broader than is specified in either CERCLA or RCRA, such
broader meaning shall apply.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

Required Lenders means, at any time, Lenders whose Pro Rata Shares in the
aggregate exceed 66 2/3% as determined pursuant to clause (d) of the definition
of “Pro Rata Share”.

 

Revolving Commitment means $100,000,000, as reduced from time to time pursuant
to Section 6.1 or as increased pursuant to Section 2.6.

 

Revolving Loan - see Section 2.1.1.

 

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all outstanding Letters of Credit.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

 

16



--------------------------------------------------------------------------------

Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

 

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

 

Tangible Net Worth means, with respect to the Company and its Subsidiaries,
consolidated shareholders’ equity (including retained earnings) less the book
value of all intangible assets, all as determined pursuant to GAAP applied on a
basis consistent with the financial statements delivered pursuant to Section
10.1.1 and Section 10.1.2.

 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Termination Date means the earlier to occur of (a) December 19, 2006 or (b) such
other date on which the Commitments terminate pursuant to this Agreement. The
Company may, upon written request delivered to the Administrative Agent not
later than ninety (90) days prior to the one year anniversary of the Closing
Date, and provided that no Event of Default or Unmatured Event of Default then
exists, request the Lenders to extend the Termination Date for one (1)
additional year, subject to the approval of the Lenders as set forth in Section
15.1 hereof. The Administrative Agent shall provide written notice of the
decision of the Lenders to the Company within thirty (30) days of receipt of the
Company’s request therefor. In the event Administrative Agent fails to provide
such written notice to the Company, the Company’s request shall be deemed to be
denied.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

 

17



--------------------------------------------------------------------------------

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party), (b) Hedging
Obligations and (c) Debt of the Company to Subsidiaries and Debt of Subsidiaries
to the Company or to other Subsidiaries.

 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

 

Total Liabilities means, with respect to the Company and its Subsidiaries, the
aggregate amount of liabilities required to be reflected on the balance sheet of
the Company and its Subsidiaries, on a consolidated basis after eliminating all
intercompany items, determined in accordance with GAAP on a consistent basis
less any such amounts constituting Obligations.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

type – see Section 2.2.1.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder or under any other Loan Document is governed by the Uniform Commercial
Code as in effect on or after the date hereof in any other jurisdiction, “UCC”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy.

 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

18



--------------------------------------------------------------------------------

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(c) The term “including” is not limiting and means “including without
limitation.”

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:

 

2.1.1 Revolving Loan Commitment. Each Lender agrees to make loans on a revolving
basis (“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed the Revolving Commitment.

 

19



--------------------------------------------------------------------------------

2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement, the applicable L/C Application and the Master
Letter of Credit Agreement and are reasonably satisfactory to the Issuing Lender
(each, a “Letter of Credit”), at the request of and for the account of the
Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $40,000,000 and (b) the
Revolving Outstandings shall not at any time exceed the Revolving Commitment.

 

2.2 Loan Procedures.

 

2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan) as the
Company shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period are
sometimes called a “Group” or collectively “Groups”. Base Rate Loans and LIBOR
Loans may be outstanding at the same time, provided that not more than five
different Groups of LIBOR Loans shall be outstanding at any one time. All
borrowings, conversions and repayments of Revolving Loans shall be effected so
that each Lender will have a ratable share (according to its Pro Rata Share) of
all types and Groups of Loans.

 

2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $100,000 or an integral multiple of $100,000, and
each LIBOR borrowing shall be in an aggregate amount of at least $100,000 or an
integral multiple of $100,000.

 

20



--------------------------------------------------------------------------------

2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:

 

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$100,000) into Loans of the other type; or

 

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$100,000) for a new Interest Period;

 

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$100,000 or an integral multiple of $100,000.

 

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

 

(A) the proposed date of conversion or continuation;

 

(B) the aggregate amount of Loans to be converted or continued;

 

(C) the type of Loans resulting from the proposed conversion or continuation;
and

 

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

 

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

 

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.

 

21



--------------------------------------------------------------------------------

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

 

2.3 Letter of Credit Procedures.

 

2.3.1 L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Administrative
Agent and the Issuing Lender, together with such other documentation as the
Administrative Agent or the Issuing Lender may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than the earlier of (i)
one year after the date of issuance of the Letter of Credit or (ii) 25 days
prior to the scheduled Termination Date, unless such Letter of Credit is Cash
Collateralized) and whether such Letter of Credit is to be transferable in whole
or in part. Any Letter of Credit outstanding after the scheduled Termination
Date which is Cash Collateralized for the benefit of the Issuing Lender shall be
the sole responsibility of the Issuing Lender. So long as the Issuing Lender has
not received written notice that the conditions precedent set forth in Section
12 with respect to the issuance of such Letter of Credit have not been
satisfied, the Issuing Lender shall issue such Letter of Credit on the requested
issuance date. The Issuing Lender shall promptly advise the Administrative Agent
of the issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder. In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.

 

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement,

 

22



--------------------------------------------------------------------------------

the unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.

 

2.3.3 Reimbursement Obligations. (a) The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender shall
notify the Company and the Administrative Agent whenever any demand for payment
is made under any Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Lender to so notify the Company shall not affect the
rights of the Issuing Lender or the Lenders in any manner whatsoever.

 

(b) In determining whether to pay under any Letter of Credit, the Issuing Lender
shall not have any obligation to the Company other than to confirm that any
documents required to be delivered under such Letter of Credit have been
delivered and comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the Issuing Lender under or
in connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon the Issuing
Lender any liability to the Company and shall not reduce or impair the Company’s
reimbursement obligations set forth in Section 2.3.3(a).

 

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by 11:00
A.M., Chicago time, on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with Section 2.3.2 or (c) any reimbursement
received by the Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Revolving Loan Commitment shall be obligated
to pay to the Administrative Agent for the account of the Issuing Lender, in
full or partial payment of the purchase price of its participation in such
Letter of Credit, its Pro Rata Share of such payment or disbursement (but no
such payment shall diminish the obligations of the Company under Section 2.3.3),
and, upon notice from the Issuing Lender, the Administrative Agent shall
promptly notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement. If and to the extent
any Lender shall not have made such amount available to

 

23



--------------------------------------------------------------------------------

the Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on
which such Lender receives notice from the Administrative Agent of such payment
or disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to the Base Rate from time to time in effect. Any Lender’s failure to make
available to the Administrative Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent such other Lender’s Pro
Rata Share of any such payment or disbursement.

 

2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

 

2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the Issuing Lender
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

 

2.6 Increase in Aggregate Commitments. The Company shall have the right up to
six months prior to the Termination Date, without the consent of the Lenders, by
notice to the Administrative Agent, to effectuate from time to time an increase
in the aggregate Commitments under this Agreement by adding to this Agreement
one or more commercial banks or financial institutions (who shall, upon
completion of the requirements of this Section 2.6, constitute “Lenders”
hereunder) (each, an “Added Lender”), or by allowing one or more Lenders in
their sole discretion to increase their respective Commitments hereunder (each,
an “Increasing Lender”), so that such added and increased Commitments shall
equal the increase in the Commitment effectuated pursuant to this Section 2.6;
provided that (i) no added Commitment shall be less than $5,000,000, (ii) no
increase in or added Commitments pursuant to this Section 2.6 shall result in
aggregate Commitments exceeding $125,000,000, and (iii) no Lender’s Commitment
shall be increased under this Section 2.6 without the consent of such Lender.
The Company shall deliver to the Administrative Agent, on or before the
effective date of any increase in the aggregate Commitments, each of the
following items with respect to each Added Lender and Increasing Lender:

 

  (x) a written notice of the Company’s intention to increase the aggregate
Commitments pursuant to this Section 2.6, which shall specify each new Lender,
if any, the changes in amounts of Commitments that will result, and such other
information as is reasonably requested by the Administrative Agent;

 

24



--------------------------------------------------------------------------------

  (y) an agreement, substantially in the form of Exhibit C hereto, executed and
delivered by each Added Lender and each Increasing Lender, pursuant to which it
becomes a party hereto or increases its Commitment, as the case may be; and

 

  (z) Notes or replacement Notes, as the case may be, executed and delivered by
the Company.

 

Upon receipt of any notice referred to in clause (a)(x) above, the
Administrative Agent shall promptly notify each Lender thereof. Upon execution
and delivery of such documents (the “Increased Commitment Date”), such new
Lender shall constitute a “Lender” hereunder with a Commitment as specified
therein, or such Lender’s Commitment shall increase as specified therein, as the
case may be. Immediately upon the effectiveness of the addition of such Added
Lender or the increase in the Commitment of such Increasing Lender under this
Section 2.6, (I) the respective Pro Rata Shares of the Lenders shall be deemed
modified as appropriate to correspond to such changed Commitments and the
aggregate Commitment, and (II) if there are at such time outstanding any Loans,
each Lender whose Pro Rata Share has been decreased as a result of the increase
in the aggregate Commitments shall be deemed to have assigned, without recourse,
to each Added Lender and Increasing Lender such portion of such Lender’s Loans
as shall be necessary to effectuate such adjustment in Pro Rata Shares. Each
Increasing Lender and Added Lender (A) shall be deemed to have assumed such
portion of such Loans and (B) shall fund to each other Lender on the Increased
Commitment Date the amount of Loans assigned by it to such Lender.

 

SECTION 3 EVIDENCING OF LOANS.

 

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Revolving Loan Commitment.

 

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon.

 

25



--------------------------------------------------------------------------------

SECTION 4 INTEREST.

 

4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

 

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

 

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Section 13.1.1 or 13.1.4, such
increase shall occur automatically.

 

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

 

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

 

4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.

 

26



--------------------------------------------------------------------------------

SECTION 5 FEES.

 

5.1 Non-Use Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time
multiplied by such Lender’s Pro Rata Share (as adjusted from time to time) of
the daily unused amount of the Revolving Commitment. For purposes of calculating
usage under this Section, the Revolving Commitment shall be deemed used to the
extent of Revolving Outstandings. Such non-use fee shall be payable in arrears
on the last day of each calendar quarter and on the Termination Date for any
period then ending for which such non-use fee shall not have previously been
paid. The non-use fee shall be computed for the actual number of days elapsed on
the basis of a year of 360 days.

 

5.2 Letter of Credit Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

 

(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and the Issuing Lender.

 

5.3 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Fee Letter.

 

5.4 Facility Fee. The Company agrees to pay to each Lender an upfront facility
fee equal to such Lender’s Commitment multiplied by (i) 0.2% if the amount of
the Commitment is less than or equal to $20,000,000 or (ii) 0.3% if the amount
of the Commitment is greater than $20,000,000. The upfront facility fee will be
paid on the Closing Date.

 

27



--------------------------------------------------------------------------------

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 

6.1 Reduction or Termination of the Revolving Commitment.

 

6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings. Any such reduction shall be in an amount
not less than $100,000 or a higher integral multiple of $100,000. Concurrently
with any reduction of the Revolving Commitment to zero, the Company shall pay
all interest on the Revolving Loans, all non-use fees and all letter of credit
fees and shall Cash Collateralize in full all obligations arising with respect
to the Letters of Credit.

 

6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

 

6.2 Prepayments. (a) The Company may from time to time prepay the Loans in whole
or in part; provided that the Company shall give the Administrative Agent (which
shall promptly advise each Lender) notice thereof not later than 11:00 A.M.,
Chicago time, on the day of such prepayment (which shall be a Business Day),
specifying the Loans to be prepaid and the date and amount of prepayment. Any
such partial prepayment shall be in an amount equal to $100,000 or a higher
integral multiple of $100,000.

 

(b) If at the end of any Fiscal Quarter, the Company is not in compliance with
the Asset Coverage Ratio in Section 11.13.6 hereof, the Company shall
immediately prepay Revolving Loans and/or Cash Collateralize the outstanding
Letters of Credit, or do a combination of the foregoing, in an amount sufficient
to come into compliance with such financial covenant.

 

6.3 Manner of Prepayments.

 

6.3.1 All Prepayments. Each voluntary partial prepayment shall be in a principal
amount of $100,000 or a higher integral multiple of $100,000. Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to Section
2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 8.4. Except as otherwise provided by this
Agreement, all principal payments in respect of the Loans shall be applied
first, to repay outstanding Base Rate Loans and then to repay outstanding LIBOR
Rate Loans in direct order of Interest Period maturities.

 

6.4 Repayments.

 

6.4.1 Revolving Loans. The Revolving Loans of each Lender shall be paid in full
and the Revolving Commitment shall terminate on the Termination Date.

 

28



--------------------------------------------------------------------------------

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under Section
8.1 shall be made by the Company directly to the Lender entitled thereto without
setoff, counterclaim or other defense.

 

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and (b)
voluntary and mandatory prepayments shall be applied as set forth in Sections
6.2 and 6.3. After the occurrence and during the continuance of an Unmatured
Event of Default or Event of Default, all amounts collected or received by the
Administrative Agent or any Lender as proceeds from the sale of, or other
realization upon, all or any part of the collateral for the Loans shall be
applied as the Administrative Agent shall determine in its discretion or, in the
absence of a specific determination by the Administrative Agent, as set forth in
the Collateral Documents. Concurrently with each remittance to any Lender of its
share of any such payment, the Administrative Agent shall advise such Lender as
to the application of such payment.

 

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

 

7.4 Setoff. The Company agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with the Administrative Agent or such Lender.

 

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them,

 

29



--------------------------------------------------------------------------------

then such Lender shall purchase from the other Lenders such participations in
the Loans (or sub-participations in Letters of Credit) held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

 

7.6 Taxes.

 

(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

 

(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

 

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 

(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two

 

30



--------------------------------------------------------------------------------

accurate and complete original signed copies of IRS Form W-8BEN, W-8ECI, or
W-8IMY (or any successor or other applicable form prescribed by the IRS)
certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or any Loan. If a Lender that is a Non-U.S. Participant is claiming a
complete exemption from withholding on interest pursuant to Sections 871(h) or
881(c) of the Code, the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Company and the Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish the entitlement of such Lender
or the Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made hereunder or any Loan.

 

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

 

(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

 

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 

31



--------------------------------------------------------------------------------

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

 

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.

 

32



--------------------------------------------------------------------------------

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If

 

(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

 

(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

 

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

 

8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion

 

33



--------------------------------------------------------------------------------

of any LIBOR Loan of such Lender on a date other than the last day of an
Interest Period for such Loan (including any conversion pursuant to Section 8.3)
or (b) any failure of the Company to borrow, convert or continue any Loan on a
date specified therefor in a notice of borrowing, conversion or continuation
pursuant to this Agreement. For this purpose, all notices to the Administrative
Agent pursuant to this Agreement shall be deemed to be irrevocable.

 

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

 

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

 

8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Section 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or (ii)
above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.

 

(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an

 

34



--------------------------------------------------------------------------------

Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

 

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

 

SECTION 9 REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:

 

9.1 Organization. Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

 

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Company hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any agreement, indenture, instrument or other document, or any judgment, order
or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).

 

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

35



--------------------------------------------------------------------------------

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2002 and the unaudited
consolidated financial statements of the Company and the Subsidiaries as at
September 30, 2003, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to normal year-end adjustments) and present fairly the consolidated
financial condition of the Company and its Subsidiaries as at such dates and the
results of their operations for the periods then ended.

 

9.5 No Material Adverse Change. Since December 31, 2002, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

 

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in Schedule 9.6. Other than any liability incident to such litigation or
proceedings, no Loan Party has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 11.1.

 

9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.

 

9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of the
Company are owned as set forth on Schedule 9.8 as of the Closing Date, and all
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by the Company. As of the Closing Date, except
as set forth on Schedule 9.8, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party. Schedule 9.8 also sets forth a complete list of all Subsidiaries as
of the date hereof.

 

9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent of the Total Plan Liability for all such
Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise

 

36



--------------------------------------------------------------------------------

to a Lien under Section 302(f) of ERISA, or otherwise to have a Material Adverse
Effect. There are no pending or, to the knowledge of Company, threatened,
claims, actions, investigations or lawsuits against any Pension Plan, any
fiduciary of any Pension Plan, or Company or other any member of the Controlled
Group with respect to a Pension Plan or a Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which would
subject that Person to any material liability. Within the past five years,
neither the Company nor any other member of the Controlled Group has engaged in
a transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect. No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

 

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

9.11 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

9.12 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

37



--------------------------------------------------------------------------------

9.13 Taxes; Tax Shelter Registration.

 

(a) Each Loan Party has timely filed all tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable. No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).

 

(b) No Loan Party intends to treat any of the transactions contemplated by any
Loan Document as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

 

9.15 Environmental Matters.

 

(a) No Violations. Except as set forth on Schedule 9.15, neither the Company nor
any Subsidiary, nor any operator of the Company’s or any Subsidiary’s
properties, is in violation, or alleged violation, of any judgment, decree,
order, law, permit, license, rule or regulation pertaining to environmental
matters, including those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 or any other Environmental Law which (i) in any single case,
requires expenditures in any three-year period of $250,000 or more by the
Company and its Subsidiaries in penalties and/or for investigative, removal or
remedial actions or (ii) individually or in the aggregate otherwise might
reasonably be expected to have a Material Adverse Effect.

 

(b) Notices. Except as set forth on Schedule 9.15 and for matters arising after
the Closing Date, in each case none of which could singly or in the aggregate be
expected

 

38



--------------------------------------------------------------------------------

to have a Material Adverse Effect, neither the Company nor any Subsidiary has
received notice from any third party, including any Federal, state or local
governmental authority: (a) that any one of them has been identified by the U.S.
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (b) that any Hazardous Substances which any one of them has
generated, transported or disposed of has been found at any site at which a
Federal, state or local agency or other third party has conducted a remedial
investigation, removal or other response action pursuant to any Environmental
Law; (c) that the Company or any Subsidiary must conduct a remedial
investigation, removal, response action or other activity pursuant to any
Environmental Law; or (d) of any Environmental Claim.

 

(c) Handling of Hazardous Substances. Except as set forth on Schedule 9.15, (i)
no portion of the real property or other assets of the Company or any Subsidiary
has been used for the handling, processing, storage or disposal of Hazardous
Substances except in accordance in all material respects with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on such properties; (ii) in the
course of any activities conducted by the Company, any Subsidiary or the
operators of any real property of the Company or any Subsidiary, no Hazardous
Substances have been generated or are being used on such properties except in
accordance in all material respects with applicable Environmental Laws; (iii)
there have been no Releases or threatened Releases of Hazardous Substances on,
upon, into or from any real property or other assets of the Company or any
Subsidiary, which Releases singly or in the aggregate might reasonably be
expected to have a material adverse effect on the value of such real property or
assets; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of the real property or other assets of the Company or
any Subsidiary which, through soil or groundwater contamination, may have come
to be located on, and which might reasonably be expected to have a material
adverse effect on the value of, the real property or other assets of the Company
or any Subsidiary; and (v) any Hazardous Substances generated by the Company and
its Subsidiaries have been transported offsite only by properly licensed
carriers and delivered only to treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws.

 

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party). Each Loan Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the

 

39



--------------------------------------------------------------------------------

Loan Parties, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.

 

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property.

 

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 

9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

 

9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

 

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

 

40



--------------------------------------------------------------------------------

SECTION 10 AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

 

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

 

10.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: a copy of the Company’s Annual Report on
Form 10-K as filed with the SEC, together with a written statement from the
accountants to the effect that in making the examination necessary for the
signing of such Annual Report by such accountants, nothing came to their
attention that caused them to believe that the Company was not in compliance
with any provision of Section 10.1, 10.3, 10.4 or 11.13 of this Agreement
insofar as such provision relates to accounting matters or, if something has
come to their attention that caused them to believe that the Company was not in
compliance with any such provision, describing such non-compliance in reasonable
detail.

 

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, a copy of the Company’s Quarterly Report
on Form 10-Q as filed with the SEC.

 

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual report pursuant to Section 10.1.1 and each set of interim reports
pursuant to Section 10.1.2, a duly completed compliance certificate in the form
of Exhibit B, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a Senior Officer of the Company,
containing (i) a computation of each of the financial ratios and restrictions
set forth in Section 11.13 and to the effect that such officer has not become
aware of any Event of Default or Unmatured Event of Default that has occurred
and is continuing or, if there is any such event, describing it and the steps,
if any, being taken to cure it and (ii) a written statement of the Company’s
management setting forth a discussion of the Company’s financial condition,
changes in financial condition and results of operations.

 

10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all annual, regular, periodic or special reports of
any Loan Party filed with the SEC; copies of all registration statements of any
Loan Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

 

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:

 

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

 

41



--------------------------------------------------------------------------------

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

 

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

 

(d) any cancellation or material change in any insurance maintained by any Loan
Party; or

 

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

 

10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the financial statements of the Company.

 

10.1.7 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

 

42



--------------------------------------------------------------------------------

10.1.8 Subordinated Debt Notices. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt

 

10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by the Administrative Agent shall be at the Company’s
expense.

 

10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.

 

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Administrative Agent or any
Lender, furnish to the Administrative Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Loan Parties. The Company shall cause each issuer of an insurance policy to
provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as loss payee with respect to each policy of property or
casualty insurance and naming the Administrative Agent and each Lender as an
additional insured with respect to each policy of liability insurance, (ii)
providing that 30 days’ notice will be given to the Administrative Agent prior
to any cancellation of, material reduction or change in coverage provided by or
other material modification to such policy and (iii) reasonably acceptable in
all other respects to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(c) UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

 

10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

 

44



--------------------------------------------------------------------------------

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

 

10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely for working capital purposes, for Capital Expenditures and for other
general business purposes; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

 

10.7 Employee Benefit Plans.

 

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

 

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.8 Environmental Matters. If any release or threatened Release or other
Disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the Release or threatened Release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

45



--------------------------------------------------------------------------------

10.9 Tax Shelter Registration. Notify the Administrative Agent of any action (or
the intention to take an action) inconsistent with the representation in Section
9.13(b). If the Company so notifies the Administrative Agent, the Company
acknowledges and agrees that the Administrative Agent and the Lenders may treat
the transactions contemplated hereby (or any single transaction contemplated
hereby) as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and the Administrative Agent and such Lender, as applicable, may
maintain the lists and other regulations required by such Treasury Regulation.
To the extent the Administrative Agent or a Lender determines to maintain such
list, each Loan Party shall cooperate with the Administrative Agent and Lenders
in obtaining the information required under such Treasury Regulation. Within 10
days after notifying the Administrative Agent under this Section 10.9, the
Company shall deliver to the Administrative Agent a duly completed copy of IRS
Form 8886 or any successor form.

 

10.10 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by the Collateral Documents,
including (a) the execution and delivery of guaranties, security agreements,
pledge agreements, mortgages, deeds of trust, financing statements and other
documents, and the filing or recording of any of the foregoing and (b) the
delivery of certificated securities and other collateral with respect to which
perfection is obtained by possession.

 

10.11 Accounts. Unless the Administrative Agent otherwise consents in writing
(and except as permitted by Section 11.11(e)), maintain all of their primary
operating accounts and primary investment accounts with the Administrative
Agent.

 

10.12 Syndication. Enter into such modifications to the Loan Documents as the
Administrative Agent may reasonably request as necessary for the initial
syndication of the Loans and the Commitments and, in the event such initial
syndication shall prove to be impracticable in the Administrative Agent’s
reasonable determination, such modifications (including adjustments to the LIBOR
Margin) as the Administrative Agent may reasonably request as necessary to make
the syndication of the Loans and the Commitments reasonably practicable.

 

10.13 New Subsidiaries. In the event of an acquisition or creation of any
Domestic Subsidiary or Foreign Subsidiary, or in the case of a Foreign
Subsidiary that becomes a Material Foreign Subsidiary, the Company shall
deliver, or cause to be delivered as the case may be, to the Administrative
Agent within thirty (30) days (provided, in the case of a Foreign Subsidiary,
such time period shall be extended to sixty (60) days with regards to (b), (c)
and (d) below) of such acquisition or creation:

 

  (a) in the case of a Domestic Subsidiary, a Guaranty executed by such
Subsidiary substantially in the form of Exhibit G;

 

46



--------------------------------------------------------------------------------

  (b) in the case of a Foreign Subsidiary that becomes a Material Foreign
Subsidiary or a Foreign Subsidiary is formed after the date hereof (a “New
Foreign Subsidiary”), a Pledge Agreement substantially in the form of Exhibit H
executed by the Company or a Subsidiary, as applicable, (unless, in the
Administrative Agent’s sole discretion, such Pledge Agreement is not required as
the Collateral to be pledged thereby is already covered by an existing Pledge
Agreement) together with (x) stock certificates or other appropriate evidence of
ownership representing sixty-five percent (65%) of the voting stock of such New
Foreign Subsidiary or Material Foreign Subsidiary, (y) duly executed stock
powers of assignment or stock transfer forms in blank affixed thereto and (z)
such other documents as the Administrative Agent may request including UCC-1
financing statements;

 

  (c) in each instance where the voting stock of a Material Foreign Subsidiary
is pledged, an opinion of counsel to such Material Foreign Subsidiary and the
Company or a Subsidiary, as applicable, in form and substance acceptable to the
Administrative Agent; and

 

  (d) copies of all current entity documents, including articles of
incorporation or organization, By-laws, operating or partnership agreements,
certificates of good standing or active status, resolutions of the Board of
Directors, members, managers, partners or appropriate committees thereof (each
as applicable) of such New Foreign Subsidiary or Material Foreign Subsidiary, as
the case may be.

 

SECTION 11 NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

 

11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

 

(a) Obligations under this Agreement and the other Loan Documents;

 

(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $2,000,000;

 

(c) (i) Debt of any Guarantor to the Company, (ii) Debt of Loan Parties (other
than a Guarantor) to the Company in an amount not to exceed $30,000,000 in the
aggregate at any time outstanding for all such Loan Parties, and (iii) Debt of
any Subsidiary (other than a Loan Party) to the Company in an amount not to
exceed

 

47



--------------------------------------------------------------------------------

$10,000,000 in the aggregate at any time outstanding for all such Subsidiaries;
provided that any Debt in excess of the limits set forth in (ii) or (iii) above
shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Administrative Agent and pledged and delivered to the
Administrative Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations of the Company hereunder in a
manner reasonably satisfactory to the Administrative Agent;

 

(d) Subordinated Debt;

 

(e) Non-speculative fuel Hedging Obligations incurred in the normal course of
business; provided, however, that the Company may incur speculative fuel Hedging
Obligations so long as such Hedging Obligations do not exceed $5,000,000 in the
aggregate at any time outstanding;

 

(f) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

 

(g) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);

 

(h) Contingent Liabilities permitted in Section 11.11; and

 

(i) Debt of Subsidiaries other than those described in Section 11.1(c) to the
Company in an amount not to exceed $10,000,000 in the aggregate at any time
outstanding.

 

11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

 

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

 

48



--------------------------------------------------------------------------------

(c) Liens described on Schedule 11.2 as of the Closing Date;

 

(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired;

 

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $100,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

 

(g) Liens arising under the Loan Documents; and

 

(h) the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof).

 

11.3 Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Loan Parties (on a
consolidated basis) to exceed $5,000,000 in any Fiscal Year.

 

11.4 Restricted Payments. Except as permitted in Section 11.13.4, not, and not
permit any other Loan Party to, (a) make any distribution to any holders (other
than to a Loan Party) of its Capital Securities, (b) purchase or redeem any of
its Capital Securities (except as permitted by Schedule 11.4), (c) pay any
management fees or similar fees to any of its equityholders holding an equity
stake in excess of 5% or any Affiliate thereof, (d) make any redemption,
prepayment, defeasance, repurchase or any other payment in respect of any
Subordinated Debt or (e) set aside funds for any of the foregoing.

 

11.5 Acquisitions, Sales. Not, and not permit any other Loan Party to, (a) be a
party to, or make, an Acquisition of any other Person if such Person is not
engaged in the same line of business as the Company, or in instances where such
Person(s) are in the same line of business as the Company, then only if (I) such
Acquisition is in an amount not to exceed $50,000,000 for any individual
Acquisition or $65,000,000 in the aggregate during any Fiscal Year, (II) no
Default or Event of Default shall then exist or would exist after giving effect
thereto, (III) the Loan Parties shall demonstrate to the reasonable satisfaction
of the Administrative Agent and the

 

49



--------------------------------------------------------------------------------

Required Lenders that (A) the Loan Parties will be in compliance on a pro forma
basis with all of the terms and provisions of the financial covenants set forth
in Section 11.13 as of the end of the most recently ended Fiscal Quarter and (B)
the Leverage Ratio shall be less than or equal to 2.0 to 1.0 after giving effect
to such Acquisition, (IV) the Person to be acquired has EBITDA for the most
recent four fiscal quarters prior to the acquisition date for which financial
statements are available in an amount greater than $0, and (V) such acquisition
is not a “hostile” acquisition and has been approved by the Board of Directors
and/or shareholders of the applicable Loan Party and the Person to be acquired;
(b) sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory in the ordinary course of business; or (c) sell or
assign with or without recourse any receivables; except that the limitations in
(a) through (c) above shall not apply to: (i) any such Acquisition, sale,
transfer, conveyance, lease or assignment of or by any Wholly-Owned Subsidiary
into the Company or into any other domestic Wholly-Owned Subsidiary; (ii) any
such purchase or other acquisition by the Company or any domestic Wholly-Owned
Subsidiary of the assets or Capital Securities of any Wholly-Owned Subsidiary;
(iii) sales and dispositions to Loan Parties, and (iv) sales and dispositions of
assets (including the Capital Securities of Subsidiaries) for at least fair
market value (as determined by the Board of Directors of the Company) so long as
the net book value of all assets sold or otherwise disposed of in any Fiscal
Year does not exceed $5,000,000 in the aggregate.

 

11.6 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders.

 

11.7 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.

 

11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services; provided, however, that this
Section shall not prohibit the Company from entering into forward commitments
for fuel purchases in the ordinary course of business.

 

11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary, (ii)
make loans or

 

50



--------------------------------------------------------------------------------

advances to any Loan Party or (iii) transfer any of its assets or properties to
any Loan Party, other than (A) customary restrictions and conditions contained
in agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder (B)
restrictions or conditions imposed by any agreement relating to purchase money
Debt, Capital Leases and other secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt and (C) customary provisions in leases and other contracts restricting the
assignment thereof.

 

11.10 Business Activities. Not, and not permit any other Loan Party to, engage
in any line of business other than the businesses engaged in on the date hereof
and businesses reasonably related thereto.

 

11.11 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:

 

(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary
that is a Guarantor, or by any such Subsidiary to the capital of any of its
Wholly-Owned Subsidiaries that are Guarantors;

 

(b) Investments constituting Debt permitted by Section 11.1;

 

(c) Contingent Liabilities not to exceed $100,000 in the aggregate at any one
time outstanding (except as otherwise permitted hereunder);

 

(d) Cash Equivalent Investments;

 

(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits which are maintained with any bank other
than a Lender shall not at any time exceed an average monthly balance of
$5,000,000;

 

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

 

(g) Investments listed on Schedule 11.11 as of the Closing Date; and

 

(h) Investments to consummate Acquisitions permitted by Section 11.5.

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b) or
(c) shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default or Unmatured Event of Default exists.

 

51



--------------------------------------------------------------------------------

11.12 Fiscal Year. Not change its Fiscal Year.

 

11.13 Financial Covenants.

 

11.13.1 Tangible Net Worth. Not permit Tangible Net Worth at any time to be an
amount less than (i) 85% of the Tangible Net Worth as of the Closing Date plus
(ii) 50% of Consolidated Net Income for each Fiscal Quarter thereafter.

 

11.13.2 Leverage Ratio. Not permit the ratio of Total Liabilities to Tangible
Net Worth at any time to be greater than 3.00 to 1.00.

 

11.13.3 Interest Coverage Ratio. Not permit the Interest Coverage Ratio for any
Computation Period to be less than 2.00 to 1.00 for such Computation Period.

 

11.13.4 Dividends. Not pay any dividend during any Fiscal Quarter if the
cumulative amount of (i) such dividend, (ii) all other dividends paid during
such quarter, and (iii) all dividends paid during the immediately preceding
three fiscal quarters exceeds thirty-five percent (35%) of the Consolidated Net
Income for the four fiscal quarters ended on the last day of such three fiscal
quarter period.

 

11.13.5 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio as
of the last day of any Computation Period to exceed 3.00 to 1.00.

 

11.13.6 Asset Coverage Ratio. Not permit the ratio of the Asset Coverage Amount
to the sum of (i) Funded Debt of the Company (including the Revolving
Outstandings) plus (ii) fifty percent (50%) of the accounts payable of the
Company at any time to be less than 1.00 to 1.00.

 

11.14 Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts or claims
not to exceed $100,000 in any Fiscal Year.

 

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

 

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of

 

52



--------------------------------------------------------------------------------

the following, each duly executed and dated the Closing Date (or such earlier
date as shall be satisfactory to the Administrative Agent), in form and
substance satisfactory to the Administrative Agent (and the date on which all
such conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):

 

12.1.1 Notes. A Note for each Lender.

 

12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

 

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

 

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

 

12.1.5 Guaranty. A counterpart of the Guaranty, executed by each of the
Guarantors.

 

12.1.6 Pledge Agreement. A counterpart of each Pledge Agreement, executed by the
Company or a Subsidiary, as applicable, pursuant to which the Company and
certain of its Subsidiaries pledge to the Administrative Agent, for the benefit
of the Lenders, sixty-five percent (65%) of the capital stock of each existing
Material Foreign Subsidiary, together with undated stock powers or other
appropriate transfer documents endorsed in blank pertaining thereto, and any
stock certificates; provided, however, that in the event any required stock
power or stock certificate is not available at the Closing Date, such stock
power(s) or stock certificate(s) shall be delivered as soon as possible
thereafter, but in no event later than January 15, 2004.

 

12.1.7 Subordination Agreements. Subordination Agreements with respect to any
Subordinated Debt.

 

12.1.8 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent; provided,
however, that in the event any required opinion of counsel to any Loan Party
that is a Foreign Subsidiary is not available at the Closing Date, such
opinion(s) shall be delivered as soon as possible thereafter, but in no

 

53



--------------------------------------------------------------------------------

event later than January 15, 2004; provided, further, however, that no legal
opinion shall be required in connection with the pledge of stock of Marine
Energy Arabia Co., LLC, Marine Energy Arabia Establishment Ltd., Trans-Tec
International S.R.L., Servicios Auxiliaries de Mexico S.A. de C.V.,
PetroServicios de Mexico S.A. de C.V. or Oil Shipping (Hong Kong) Ltd.

 

12.1.9 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

 

12.1.10 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 

12.1.11 Environmental Reports. Environmental site assessment reports requested
by the Administrative Agent.

 

12.1.12 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.

 

12.1.13 Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording. The Administrative Agent is
hereby irrevocably authorized to execute and file or cause to be filed, with or
if permitted by applicable law without the signatures of the Company or other
Loan Party, as applicable, UCC financing statements reflecting the Company or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

 

54



--------------------------------------------------------------------------------

12.1.14 Compliance Certificate. A Compliance Certificate dated as of the Closing
Date.

 

12.1.15 Closing Certificate; Solvency Certificate. (i) A certificate executed by
an officer of the Company on behalf of the Company certifying the matters set
forth in Section 12.2.1 as of the Closing Date; (ii) a Solvency Certificate,
substantially in the form of Exhibit I, executed by the Chief Financial Officer
of each Guarantor, and (iii) such additional certificates as the Administrative
Agent may from time to time request.

 

12.1.16 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

 

12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

 

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

 

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and

 

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

 

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 12.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

 

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.

 

55



--------------------------------------------------------------------------------

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party and such default shall (a) consist of
the failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

 

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

 

13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

 

13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1.5, 10.3(b),
10.5 or 10.9 or Section 11; or (b) failure by any Loan Party to comply with or
to perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.

 

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

 

56



--------------------------------------------------------------------------------

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$250,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or (d)
there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds $250,000.

 

13.1.8 Judgments. Final judgments which exceed an aggregate of $1,000,000 shall
be rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.

 

13.1.9 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

 

13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

 

13.1.11 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.

 

13.1.12 Change of Control. A Change of Control shall occur.

 

13.1.13 Stock Certificates; Legal Opinions. Borrower shall fail to deliver to
Administrative Agent all stock powers and stock certificates in accordance with
the provisions of Section 12.1.6 or all opinions of counsel in accordance with
the provisions of Section 12.1.8, unless, in each case, such failure to so
provide is waived in writing by Administrative Agent, in its sole and absolute
discretion.

 

13.2 Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur in respect of the Company, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Company shall become immediately obligated
to Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of

 

57



--------------------------------------------------------------------------------

the Required Lenders shall) declare the Commitments to be terminated in whole or
in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company or as a court of competent jurisdiction may elect.

 

SECTION 14 THE ADMINISTRATIVE AGENT.

 

14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

 

58



--------------------------------------------------------------------------------

14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

 

14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or

 

59



--------------------------------------------------------------------------------

other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will promptly notify the Lenders of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Event of Default or Unmatured Event of Default as may be
requested by the Required Lenders in accordance with Section 13; provided that
unless and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Unmatured Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

 

14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the

 

60



--------------------------------------------------------------------------------

Company and without limiting the obligation of the Company to do so), according
to its applicable Pro Rata Share, from and against any and all Indemnified
Liabilities (as hereinafter defined); provided that no Lender shall be liable
for any payment to any such Person of any portion of the Indemnified Liabilities
to the extent determined by a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from the applicable Person’s own gross
negligence or willful misconduct. No action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

 

14.9 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
Affiliates as though LaSalle were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.

 

14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring

 

61



--------------------------------------------------------------------------------

Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

14.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or (iii)
subject to Section 15.1, if approved, authorized or ratified in writing by the
Required Lenders; or (b) to subordinate its interest in any collateral to any
holder of a Lien on such collateral which is permitted by Section 11.2(d)(i) or
(d)(iii) (it being understood that the Administrative Agent may conclusively
rely on a certificate from the Company in determining whether the Debt secured
by any such Lien is permitted by Section 11.1(b)). Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of collateral pursuant to this Section 14.11. Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.

 

14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and

 

62



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

SECTION 15 GENERAL.

 

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written

 

63



--------------------------------------------------------------------------------

consent of each Lender directly affected thereby, (c) reduce the principal
amount of any Loan, the rate of interest thereon or any fees payable hereunder,
without the consent of each Lender directly affected thereby; (d) extend the
Termination Date, or (e) release any party from its obligations under the
Guaranty or all or any substantial part of the collateral granted under the
Collateral Documents, change the definition of Required Lenders, any provision
of this Section 15.1 or reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent, without, in each case, the
written consent of all Lenders. No provision of Section 14 or other provision of
this Agreement affecting the Administrative Agent in its capacity as such shall
be amended, modified or waived without the consent of the Administrative Agent.
No provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender.

 

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

 

15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

 

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 11
(or any related definition) to eliminate or to take into account the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Section 11
(or any related definition) for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Company and the Required Lenders.

 

64



--------------------------------------------------------------------------------

15.5 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.

 

15.6 Assignments; Participations.

 

15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit D hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within three Business Days after
notice thereof.

 

65



--------------------------------------------------------------------------------

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

 

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Company also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).

 

66



--------------------------------------------------------------------------------

15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

 

15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

15.9 Confidentiality. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

67



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any information with respect to the “tax treatment” or “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby shall not be confidential and the
Administrative Agent and the Lenders and other parties hereto may disclose
without limitation of any kind any information that is provided to the
Administrative Agent or the Lenders with respect to the “tax treatment” or “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4); provided, that to the extent any Loan Document contains information
that relates to the “tax treatment” or “tax structure” and contains other
information, this paragraph shall only apply to the information regarding the
“tax treatment” or “tax structure.”

 

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

 

15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

 

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

 

15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall

 

68



--------------------------------------------------------------------------------

inure to the benefit of the Company, the Lenders and the Administrative Agent
and the successors and assigns of the Lenders and the Administrative Agent. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. The Company may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

15.16 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE

 

69



--------------------------------------------------------------------------------

PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION
15.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES,
EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR
ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL
DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

15.17 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The
Company acknowledges that it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents to which
it is a party. No joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders

 

15.18 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR

 

70



--------------------------------------------------------------------------------

THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY
ALSO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF FLORIDA AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF FLORIDA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE IF
THE ADMINISTRATIVE AGENT SHALL SO ELECT. THE COMPANY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

15.19 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

[signature pages follow]

 

71



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

WORLD FUEL SERVICES CORPORATION

By:

 

/s/ Peter Tonyan

--------------------------------------------------------------------------------

   

Peter Tonyan, Treasurer

 

Signature Page to Credit

Agreement



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, as Issuing Lender and as a Lender

By:

 

/s/ Robert Lozano

--------------------------------------------------------------------------------

   

Robert Lozano, First Vice President



--------------------------------------------------------------------------------

COMMERCEBANK, N.A.

By:

 

/s/ Alan Hills

--------------------------------------------------------------------------------

   

Alan Hills, Vice President



--------------------------------------------------------------------------------

HSBC BANK USA

By:

 

/s/ Jose M. Cruz

--------------------------------------------------------------------------------

   

Jose M. Cruz, Senior Vice President



--------------------------------------------------------------------------------

MERRILL LYNCH BUSINESS FINANCIAL

SERVICES INC.

By:

 

/s/ Andrew M. Richards

--------------------------------------------------------------------------------

   

Andrew M. Richards, Vice President



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK

By:

 

/s/ Scott Fishbein

--------------------------------------------------------------------------------

   

Scott Fishbein, First Vice President

By:

 

/s/ Alan Lefkowitz

--------------------------------------------------------------------------------

   

Alan Lefkowitz, First Vice President



--------------------------------------------------------------------------------

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

--------------------------------------------------------------------------------

  

Revolving

Commitment
Amount

--------------------------------------------------------------------------------

  

Pro Rata

Share

--------------------------------------------------------------------------------

 

LaSalle Bank National Association

   $ 40,000,000    40 %

Commercebank, N.A.

   $ 15,000,000    15 %

Merrill Lynch Business Financial Services Inc.

   $ 15,000,000    15 %

HSBC Bank USA

   $ 20,000,000    20 %

Israel Discount Bank of New York

   $ 10,000,000    10 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTALS

   $ 100,000,000    100 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

i



--------------------------------------------------------------------------------

ANNEX B

 

ADDRESSES FOR NOTICES

 

WORLD FUEL SERVICES CORPORATION

9800 N.W. 41st Street, Suite 400

Miami, Florida 33178

Attention:

 

Francis X. Shea

   

Chief Financial Officer

Telephone:

 

(305) 428-8127

Facsimile:

 

(305) 392-5621

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

 

Notices of Borrowing, Conversion, Continuation and Letter of Credit Issuance

 

135 South LaSalle Street

Chicago, Illinois 60603

Attention:                                       

Telephone: (312)                          

Facsimile: (312)                            

 

All Other Notices

 

135 South LaSalle Street

Chicago, Illinois 60603

Attention:                                       

Telephone: (312)                          

Facsimile: (312)                            

 

COMMERCEBANK, N.A.

Domestic Banking Department

Commercebank, N.A.

1000 South Powerline Road

Pompano Beach, FL 33069

Attention:

 

Alan Hills

   

Vice President-Commercial Lending

Phone :

 

(954) 600-9421

Fax:

 

(954) 975-6442

E-mail:

 

ahills@commercebankfl.com



--------------------------------------------------------------------------------

HSBC BANK USA

HSBC Bank USA

2 South Biscayne Blvd

Suite 1920

Miami, FL 33131

Attention:

 

Jose M. Cruz

   

Senior Vice President

Phone:

 

(305) 539-4944

Fax:

 

(305) 539-4930

E-mail:

 

jose.m.cruz@us.hsbc.com

 

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

Merrill Lynch Business Financial Services Inc.

800 Scudders Mill Road, 1E

Plainsboro, NJ 08536

Attention:

 

Andrew M. Richards

   

Vice President

Phone:

 

(609) 282-2227

Fax:

 

609-282-1745

E-mail:

 

andrew_richards@ml.com

 

ISRAEL DISCOUNT BANK OF NEW YORK

511 Fifth Ave.

New York, NY 10017

Attention:

 

Scott Fishbein

   

First Vice President

Phone:

 

(212)551 8896

Fax:

 

(212)551 8567

E-mail:

 

sfishbein@idbny.com



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

NOTE

 

December     ,2003

$                    

  Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
                     (the “Lender”) at the principal office of LaSalle Bank
National Association (the “Administrative Agent”) in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

 

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of December 19, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

WORLD FUEL SERVICES

CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

i



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To: LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of December 19, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among World Fuel Services Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

 

I. Reports. Enclosed herewith is a copy of the [annual
audited/quarterly/monthly] report of the Company as at                     ,
             (the “Computation Date”), which report fairly presents in all
material respects the financial condition and results of operations (subject to,
in the case of quarterly reports, normal year-end adjustments) of the Company as
of the Computation Date and has been prepared in accordance with GAAP
consistently applied.

 

II. Financial Tests. The Company hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

 

A. Section 11.13.1 - Minimum Tangible Net Worth

 

1.

  

Consolidated Shareholder’s Equity

   $                    

2.

  

Less: Book Value of Intangible Assets

   $                    

3.

  

Total (Tangible Net Worth)

   $                    

4.

  

Minimum required

   $                    

 

B. Section 11.13.2 - Maximum Leverage Ratio

 

1.

  

Total Liabilities

   $                    

2.

  

Tangible Net Worth

   $                    

3.

  

Ratio of (1) to (2)

                to 1

4.

  

Maximum Allowed

   3 to 1

 

C. Section 11.13.3 - Minimum Interest Coverage Ratio

 

1.

 

Consolidated Net Income

   $                    

2.

 

Plus:

 

Interest Expense

   $                            

income tax expense

   $                            

depreciation

   $                            

amortization

   $                    

 

i



--------------------------------------------------------------------------------

3.

 

Total (EBITDA)

   $                    

4.

 

Less: Capital Expenditures

   $                    

5.

 

Product of subtracting (4) from (3)

   $                    

6.

 

Interest Expense

   $                    

7.

 

Ratio of (5) to (6)

                to 1

8.

 

Minimum required

   2 to 1

 

D. Section 11.13.5 - Maximum Total Debt to EBITDA Ratio

 

1.

 

Total Debt

   $                    

2.

 

EBITDA (from Item C(3) above)

   $                    

3.

 

Ratio of (1) to (2)

                to 1

4.

 

Maximum allowed

   3 to 1

 

E. Section 11.13.6 – Asset Coverage Ratio

 

1.

 

Asset Coverage Amount (see schedule hereto)

   $                    

2.

 

Funded Debt of the Company

   $                    

3.

 

50% of Accounts Payable of the Company

   $                    

4.

 

Total of (2) plus (3)

   $                    

5.

 

Ratio of (1) to (4)

                to 1

6.

 

Minimum allowed

   1 to 1

 

The Company further certifies that it has not paid any dividend during this past
Fiscal Quarter such that the cumulative amount of (i) such dividend, (ii) all
other dividends paid during such quarter, and (iii) all dividends paid during
the immediately preceding three fiscal quarters exceeds thirty-five percent
(35%) of the Consolidated Net Income for the four fiscal quarters ended on the
last day of such three fiscal quarter period.

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                     ,             .

 

 

WORLD FUEL SERVICES CORPORATION

By:  

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE TO COMPLIANCE CERTIFICATE

ASSET COVERAGE COMPUTATION

Dated as of [                    ]

 

1.

  

Gross Accounts Receivables

        $                    

2.

  

Less Ineligibles

              

-

  

Subject to other Lien

   $                              

-

  

Subject to Offset, etc.

   $                              

-

  

Sale on Approval, Sale or Return, Bill and Hold or Consignment

   $                              

-

  

Over 90 days past due or over 120 days past invoice date

   $                              

-

  

Affiliate Receivables

   $                              

-

  

Non-assignable

   $                              

-

  

Other

   $                              

-

  

Total

   $                         

3.

  

Eligible Accounts [Item 1 minus Item 2]

        $                    

4.

  

Item 3 times 80%

        $                    

5.

  

Gross Inventory

        $                    

6.

  

Less Ineligibles

              

-

  

Subject to other Lien

   $                              

-

  

Not Salable

   $                              

-

  

Not located in U.S.

   $                              

-

  

Supply items; packaging

   $                              

-

  

Advance payments received

   $                              

-

  

Other

   $                              

-

  

Total

   $                         

7.

  

Eligible Inventory [Item 5 minus Item 6]

        $                    

8.

  

Item 7 times 50%

        $                    

9.

  

Cash in excess of $15,000,000 on the Company’s balance sheet

        $                    

10.

  

Asset Coverage Amount [Item 4 plus Item 8 plus Item 9]

        $                    

11.

  

Funded Debt of the Company (including Standby LC’s)

        $                    

12.

  

Collateral Excess/Shortfall [Excess of Item 11 over Item 10]

        $                    



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ADDED LENDER AGREEMENT

 

Date:                     

 

LaSalle Bank National Association

as Administrative Agent

135 South LaSalle Street

Chicago, Illinois 60603

 

World Fuel Services Corporation

9800 N.W. 41st Street, Suite 400

Miami, Florida 33178

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement dated as of December     , 2003 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) among World Fuel Services Corporation, as borrower, the Lenders
referred to therein, and LaSalle Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

 

This Added Lender Agreement is made and delivered pursuant to Section 2.6 of the
Credit Agreement.

 

Subject to the terms and conditions of Section 2.6 of the Credit Agreement,
                                         (the “Added Lender”) will become a
party to the Credit Agreement as a Lender, with a Commitment equal to
$            , on the Increased Commitment Date applicable to it. The Added
Lender hereby confirms and agrees that with effect on and after such Increased
Commitment Date, the Added Lender shall be and become a party to the Credit
Agreement as a Lender and have all of the rights and be obligated to perform all
of the obligations of a Lender thereunder with a Commitment in the amount set
forth above.

 

Effective on the Increased Commitment Date applicable to it, the Added Lender
(i) accepts and assumes from the assigning Lenders, without recourse, such
assignment of Loans as shall be necessary to effectuate the adjustments in the
Pro Rata Shares of the Lenders contemplated by Section 2.6 of the Credit
Agreement, and (ii) agrees to fund on such Increased Commitment Date such
assumed amounts of Loans to the Administrative Agent for the account of the
assigning Lenders in accordance with the provisions of the Credit Agreement, in
the amount notified to the Added Lender by the Administrative Agent.



--------------------------------------------------------------------------------

The following administrative details apply to the Added Lender:

 

(A)

  

Lending Office(s):

        

Lender name:

 

 

--------------------------------------------------------------------------------

    

Address:

 

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

    

Attention:

 

 

--------------------------------------------------------------------------------

    

Telephone:

 

(    )

--------------------------------------------------------------------------------

    

Facsimile:

 

(    )

--------------------------------------------------------------------------------

    

Lender name:

 

 

--------------------------------------------------------------------------------

    

Address:

 

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

    

Attention:

 

 

--------------------------------------------------------------------------------

    

Telephone:

 

(    )

--------------------------------------------------------------------------------

    

Facsimile:

 

(    )

--------------------------------------------------------------------------------

(B)

  

Notice Address:

        

Lender name:

 

 

--------------------------------------------------------------------------------

    

Address:

 

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

    

Attention:

 

 

--------------------------------------------------------------------------------

    

Telephone:

 

(    )

--------------------------------------------------------------------------------

    

Facsimile:

 

(    )

--------------------------------------------------------------------------------

(C)

  

Payment Instructions:

        

Account No.:

 

 

--------------------------------------------------------------------------------

    

At:

 

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

    

Reference:

 

 

--------------------------------------------------------------------------------

    

Attention:

 

 

--------------------------------------------------------------------------------

 

This Added Lender Agreement shall constitute a Loan Document under the Credit
Agreement.



--------------------------------------------------------------------------------

THIS ADDED LENDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.

 

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered in                     ,                     , by
its proper and duly authorized officer as of the day and year first above
written.

 

[ADDED LENDER]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

CONSENTED TO as of                                          :

WORLD FUEL SERVICES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

ACKNOWLEDGED as of                                     :

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

Exhibit D

 

Form of

 

ASSIGNMENT

 

This Assignment is made and entered into as of this          day of
                 , 19     by and between                                 , a
national banking association, with its offices at
                                             ,                 ,
                                  (“Assignor”) and                     , a
                     with its offices at                     ,
                         (“Assignee”).

 

For value received, Assignor does hereby assign and transfer to Assignee [all]
of its right, title and interest in and to (i) that certain Credit Agreement
dated December 19, 2003, entered into by and between Assignor, LaSalle Bank
National Association as Administrative Agent, the other Lenders party thereto
and World Fuel Services Corporation (“Borrower”), as it may be amended from time
to time, (the “Credit Agreement”) and all instruments, documents and agreements
related thereto (referred to hereinafter, together with the Credit Agreement, as
the “Loan Agreements”), (ii) all loans and advances made by Assignor to Borrower
thereunder (the “Loans”), and (iii) any and all collateral and security for the
Loans (the “Collateral”).

 

This Assignment of (i) the Loan Agreements, (ii) the Loans, and (iii) the
Collateral is made without recourse and without any covenants, warranties or
representations by Assignor.

 

This Assignment shall be governed and controlled by the internal laws of the
State of Illinois.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the day of             , 200    .

 

Assignor:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

                                , its                             

Acknowledged and Agreed to by:

LaSalle Bank National Association, as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

   

                                , its                             



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

To: LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of December 19, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among World Fuel Services Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

 

(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is                     ,         .

 

(ii) The aggregate amount of the proposed borrowing is $                    .

 

(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

 

(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is                  months (which shall be 1,
2, 3 or 6 months).

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

 

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                 ,             .

 

WORLD FUEL SERVICES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

i



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To: LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of December 19, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among World Fuel Services Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

 

(a) on [ date ] convert $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the [            ] Rate,
into a(n) [            ] Loan [and, in the case of a LIBOR Loan, having an
Interest Period of [            ] month(s)];

 

[(b) on [ date ] continue $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [            ] month(s)].

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

 

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on                     ,
            .

 

WORLD FUEL SERVICES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit G

 

Form of

CONTINUING UNCONDITIONAL GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of                      , 200    ,
made by [Guarantor], a                                  corporation (the
“Guarantor”), is in favor of LaSalle Bank National Association, as the
Administrative Agent (the “Administrative Agent”) for all the Lenders party to
the Credit Agreement (as hereafter defined).

 

WHEREAS, World Fuel Services Corporation, a Florida corporation (“Borrower”),
has entered into a Credit Agreement, dated as of even date herewith (as it may
be amended from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to extend loans and certain other financial accommodations
to Borrower and Borrower has agreed to cause certain of its Subsidiaries to
guaranty Borrower’s obligations under the Credit Agreement;

 

WHEREAS, the Guarantor is a Subsidiary of Borrower and is desirous of having the
Lenders extend and/or continue the extension of credit to Borrower, and
Administrative Agent and the other Lenders have required that the Guarantor
execute and deliver this Guaranty to Administrative Agent for the ratable
benefit of all the Lenders as a condition to the extension and continuation of
credit by the Lenders; and

 

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
Lenders is necessary and desirable to the conduct and operation of the business
of Borrower and will inure to the economic benefit of the undersigned.

 

NOW, THEREFORE, for value received and in consideration of any loan, advance, or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to Borrower by the Lenders pursuant to the Credit
Agreement, the Guarantor unconditionally guaranties to the Administrative Agent
for the ratable benefit of the Lenders (i) the full and prompt payment when due,
whether at maturity or earlier, by reason of acceleration or otherwise, and at
all times thereafter, of all of the indebtedness, liabilities and obligations of
every kind and nature of Borrower to Lenders or any parent, affiliate or
subsidiary of any Lender (the terms “Lender” and “Administrative Agent” as used
hereafter shall include all parents, affiliates and subsidiaries of each),
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, joint or several, now or hereafter existing, or due or to become
due, and howsoever owned, held or acquired by Lenders, whether through discount,
overdraft, purchase, direct loan or as collateral or otherwise, including
without limitation all obligations and liabilities of Borrower to Administrative
Agent and the Lenders under the Credit Agreement and (ii) the prompt, full and
faithful discharge by Borrower of each and every term, condition, agreement,
representation and warranty



--------------------------------------------------------------------------------

now or hereafter made by Borrower to the Administrative Agent and/or the Lenders
(all such indebtedness, liabilities and obligations being hereinafter referred
to as the “Borrower’s Liabilities”). Guarantor further agrees to pay all costs
and expenses, including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees paid or incurred by Administrative Agent or any
Lender in endeavoring to collect all or any part of Borrower’s Liabilities from,
or in prosecuting any action against, Guarantor or any other guarantor of all or
any part of Borrower’s Liabilities. All amounts payable by Guarantor under this
Guaranty shall be payable upon demand by Administrative Agent.

 

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any liens and security interests granted by Guarantor to
secure this Guaranty, not constitute a “Fraudulent Conveyance” (as defined
below). Consequently, Guarantor agrees that if this Guaranty, or any liens or
security interests securing this Guaranty, would, but for the application of
this sentence, constitute a Fraudulent Conveyance, this Guaranty and each such
lien and security interest shall be valid and enforceable only to the maximum
extent that would not cause this Guaranty or such lien or security interest to
constitute a Fraudulent Conveyance, and this Guaranty shall automatically be
deemed to have been amended accordingly at all relevant times. For purposes
hereof, “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of the “Bankruptcy Code” (as hereinafter defined) or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

Guarantor hereby agrees that, except as hereinafter provided, its obligations
under this Guaranty shall be unconditional, irrespective of (i) the validity or
enforceability of Borrower’s Liabilities or any part thereof, or of any
promissory note or other document evidencing all or any part of Borrower’s
Liabilities, (ii) the absence of any attempt to collect Borrower’s Liabilities
from Borrower or any other guarantor or other action to enforce the same, (iii)
the waiver or consent by Administrative Agent or any Lender with respect to any
provision of any instrument evidencing Borrower’s Liabilities, or any part
thereof, or any other agreement heretofore, now or hereafter executed by
Borrower and delivered to Administrative Agent, (iv) failure by Administrative
Agent to take any steps to perfect and maintain its security interest in, or to
preserve its or any Lender’s rights to, any security or collateral for
Borrower’s Liabilities, (v) the institution of any proceeding under Chapter 11
of Title 11 of the United States Code (11 U.S.C. §101 et seq.), as amended (the
“Bankruptcy Code”), or any similar proceeding, by or against Borrower, or
Administrative Agent’s election in any such proceeding of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by Borrower as debtor-in-possession, under Section 364 of the
Bankruptcy Code, (vii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Administrative Agent’s or other Lender’s claim(s)
for repayment of Borrower’s Liabilities, or (viii) any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of
Guarantor.

 

2



--------------------------------------------------------------------------------

Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership or bankruptcy of Borrower,
protest or notice with respect to Borrower’s Liabilities and all demands
whatsoever, and covenants that this Guaranty will not be discharged, except by
complete performance of the obligations and liabilities contained herein. Upon
any default by Borrower as provided in any instrument or document evidencing all
or any part of Borrower’s Liabilities, including without limitation the Credit
Agreement, Administrative Agent may, at its sole election, proceed directly and
at once, without notice, against Guarantor to collect and recover the full
amount or any portion of Borrower’s Liabilities, without first proceeding
against Borrower, any other guarantor or any other person, firm, or corporation,
or against any security or collateral for Borrower’s Liabilities.

 

Administrative Agent is hereby authorized, without notice or demand and without
affecting the liability of Guarantor hereunder, to at any time and from time to
time (i) renew, extend, accelerate or otherwise change the time for payment of,
or other terms relating to, Borrower’s Liabilities or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by Borrower and delivered to Administrative
Agent; (ii) accept partial payments on Borrower’s Liabilities; (iii) take and
hold security or collateral for the payment of Borrower’s Liabilities guaranteed
hereby, or for the payment of this Guaranty, or for the payment of any other
guaranties of Borrower’s Liabilities or other liabilities of Borrower, and
exchange, enforce, waive and release any such security or collateral; (iv) apply
such security or collateral and direct the order or manner of sale thereof as in
its sole discretion it may determine; and (v) settle, release, compromise,
collect or otherwise liquidate Borrower’s Liabilities and any security or
collateral therefor in any manner, without affecting or impairing the
obligations of Guarantor hereunder. Administrative Agent shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from Borrower or any other source, and such
determination shall be binding on Guarantor. All such payments and credits may
be applied, reversed and reapplied, in whole or in part, to any of Borrower’s
Liabilities as Administrative Agent shall determine in its sole discretion
without affecting the validity or enforceability of this Guaranty.

 

Guarantor agrees, at any time after maturity of Borrower’s Liabilities by reason
of acceleration or otherwise, Administrative Agent may, in its sole discretion,
without notice to Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
Borrower’s Liabilities (i) any indebtedness due or to become due from
Administrative Agent or other Lender to Guarantor, and (ii) any moneys, credits
or other property belonging to Guarantor, at any time held by or coming into the
possession of Administrative Agent or other Lender whether for deposit or
otherwise.

 

Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, and any and all endorsers and/or other
guarantors of

 

3



--------------------------------------------------------------------------------

any instrument or document evidencing all or any part of Borrower’s Liabilities
and of all other circumstances bearing upon the risk of nonpayment of Borrower’s
Liabilities or any part thereof that diligent inquiry would reveal and Guarantor
hereby agrees that Administrative Agent shall have no duty to advise Guarantor
of information known to Administrative Agent regarding such condition or any
such circumstances or to undertake any investigation not a part of its regular
business routine. If Administrative Agent, in its sole discretion, undertakes at
any time or from time to time to provide any such information to Guarantor,
Administrative Agent shall be under no obligation to update any such information
or to provide any such information to Guarantor on any subsequent occasion.

 

Guarantor consents and agrees that Administrative Agent shall be under no
obligation to marshal any assets in favor of Guarantor or against or in payment
of any or all of Borrower’s Liabilities. Guarantor further agrees that, to the
extent that Borrower makes a payment or payments to Administrative Agent, or
Administrative Agent receives any proceeds of collateral, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to Borrower,
its estate, trustee, receiver or any other party, including, without limitation,
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable theory, then to the extent of such payment or repayment, Borrower’s
Liabilities or the part thereof which has been paid, reduced or satisfied by
such amount, and Guarantor’s obligations hereunder with respect to such portion
of Borrower’s Liabilities, shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction or satisfaction occurred.

 

Guarantor agrees that any and all claims of Guarantor against Borrower, any
endorser or any other guarantor of all or any part of Borrower’s Liabilities, or
against any of Borrower’s properties, whether arising by reason of any payment
by Guarantor to Administrative Agent pursuant to the provisions hereof, or
otherwise, shall be subordinate and subject in right of payment to the prior
payment, in full, of all of Borrower’s Liabilities.

 

Administrative Agent may, without notice to anyone, sell or assign Borrower’s
Liabilities or any part thereof, or grant participations therein, and in any
such event each and every immediate or remote assignee or holder of, or
participant in, all or any of Borrower’s Liabilities shall have the right to
enforce this Guaranty, by suit or otherwise for the benefit of such assignee,
holder, or participant, as fully as if herein by name specifically given such
right, but Administrative Agent shall have an unimpaired right, prior and
superior to that of any such assignee, holder or participant, to enforce this
Guaranty for the benefit of Administrative Agent, as to any part of Borrower’s
Liabilities retained by Administrative Agent.

 

This Guaranty shall be binding upon Guarantor and upon the successors (including
without limitation, any receiver, trustee or debtor in possession of or for
Guarantor) of Guarantor and shall inure to the benefit of Administrative Agent
and the

 

4



--------------------------------------------------------------------------------

Lenders and their respective successors and assigns. Guarantor hereby represents
and warrants that it has all necessary corporate, company or partnership
authority, as the case may be, to execute and deliver this Guaranty and to
perform its obligations hereunder.

 

This Guaranty shall continue in full force and effect, and Administrative Agent
and the other Lenders shall be entitled to make loans and advances and extend
financial accommodations to Borrower on the faith hereof until such time as
Administrative Agent has, in writing, notified Guarantor that all of Borrower’s
Liabilities have been paid in full and discharged and the Credit Agreement has
been terminated or until Administrative Agent has actually received written
notice from Guarantor of the discontinuance of this Guaranty, or written notice
of the death, incompetency or dissolution of Guarantor (as applicable). In case
of any discontinuance by, or death, incompetency or dissolution of, Guarantor
(collectively, a “Termination Event”), this Guaranty and the obligations of
Guarantor and his or its heirs, legal representatives, successors or assigns, as
the case may be, shall remain in full force and effect with respect to all of
Borrower’s Liabilities incurred prior to the receipt by Administrative Agent of
written notice of the Terminating Event. The occurrence of a Terminating Event
with respect to any other guarantor shall not affect or impair the obligations
of Guarantor hereunder.

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

THIS GUARANTY SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE
OF ILLINOIS.

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS GUARANTY, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. GUARANTOR

 

5



--------------------------------------------------------------------------------

HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

GUARANTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY, ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING WITH ANY LENDER IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

SIGNATURE APPEARS ON FOLLOWING PAGE

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of this          day of                      200    .

 

GUARANTOR:

                                                     , a
                        

corporation

By:

 

 

--------------------------------------------------------------------------------

   

                            ,                                              

 

7



--------------------------------------------------------------------------------

STATE OF FLORIDA

 

)

   

) SS:

COUNTY OF MIAMI-DADE

 

)

 

The foregoing instrument was acknowledged before me this              day of
                        200_ by                                     , as
                                     of Guarantor.

 

Personally Known     OR Produced Identification     

 

Type of Identification Produced                                        
                                        
                                                                             

 

 

--------------------------------------------------------------------------------

Print or Stamp Name:

Notary Public, State of Florida

Commission No.:

My Commission Expires:

 

8



--------------------------------------------------------------------------------

Exhibit H

 

Form of

SECURITIES PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of                          ,
200    , made by the undersigned pledgor (the “Pledgor”), is in favor of LaSalle
Bank National Association, as the Administrative Agent (the “ Administrative
Agent “) for all the Lenders party to the Credit Agreement (as hereafter
defined).

 

W I T N E S S E T H

 

WHEREAS, World Fuel Services Corporation, a Florida corporation (“World”), and
the Lenders are parties to a Credit Agreement, dated as of even date herewith
(as it may be amended from time to time, the “Credit Agreement”), pursuant to
which the Pledgee has agreed to extend loans and certain other financial
accommodations to World and World has agreed to grant, or to cause certain of
its Subsidiaries to grant, to the Pledgee a security interest in certain assets
of World or such Subsidiaries; and

 

WHEREAS, the Pledgor is a Subsidiary of World and presently owns all of the
issued and outstanding shares of capital stock as more fully described in
Schedule I attached hereto and made a part hereof and issued by the corporations
or other entities named therein (each such corporation or other entity being
referred to in said Schedule I as an “Issuer”), which shares comprise 65% of the
capital stock or other equity interests of all Issuers (the “Pledged Shares”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the Pledgor hereby agrees as
follows:

 

1. Pledge. The Pledgor hereby pledges and grants to the Administrative Agent for
the ratable benefit of the Lenders a security interest in the following (the
“Pledged Collateral”):

 

(i) the Pledged Shares now owned by the Pledgor and the certificates, if any,
representing such Pledged Shares, and all dividends, cash, securities,
instruments, rights and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Shares;

 

(ii) 65% of the issued and outstanding capital stock (or comparable securities
or equity interest) of any Person which, after the date of this Agreement,
becomes a Material Foreign Subsidiary or New Foreign Subsidiary (each as defined
in the Credit Agreement) of World that is owned by Pledgor; and



--------------------------------------------------------------------------------

(iii) all other property hereafter delivered to the Administrative Agent in
substitution for, as proceeds of, or in addition to any of the foregoing, all
certificates, instruments and documents representing or evidencing such
property, and all cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof.

 

2. Security for Liabilities. The Pledged Collateral secures the payment of all
of the Obligations (as defined in the Credit Agreement) to the Administrative
Agent and the other Lenders, whether for principal, interest, fees, expenses or
otherwise, and all obligations of the Pledgor now or hereafter existing under
this Agreement (the Obligations under the Credit Agreement and all obligations
of the Pledgor now or hereafter existing under this Agreement being referred to
herein as the “Liabilities”).

 

3. Delivery of Pledged Shares. All certificates, instruments or documents, if
any, representing or evidencing the Pledged Shares shall be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, shall be accompanied by duly executed
instruments of transfer, stock powers or assignment in blank, all in form and
substance satisfactory to the Administrative Agent. In the event any or all of
the Pledged Shares are evidenced by a book entry, Pledgor shall execute and
deliver or cause to be executed and delivered to Administrative Agent such
control agreements, documents, and agreements as are required by Administrative
Agent to create and perfect a security interest in such uncertificated Pledged
Shares. In addition, the Administrative Agent shall have the right at any time
to exchange certificates or instruments representing or evidencing Pledged
Shares for certificates or instruments of smaller or larger denominations.

 

4. Representations and Warranties. The Pledgor represents and warrants as
follows:

 

(a) The Pledged Shares have been duly authorized and validly issued and are
fully paid and non-assessable.

 

(b) The Pledgor is, or at the time of any future delivery, pledge, assignment or
transfer will be, the legal and beneficial owner of the Pledged Collateral, free
and clear of any lien, security interest, pledge, warrant, option, purchase
agreement, shareholders’ agreement, restriction, redemption agreement or other
charge, encumbrance or restriction of any nature on the Pledged Collateral,
except for the lien created by this Agreement, with full right to deliver,
pledge, assign and transfer the Pledged Collateral to the Administrative Agent
for the ratable benefit of the Lenders as Pledged Collateral hereunder.

 

2



--------------------------------------------------------------------------------

(c) The pledge of the Pledged Collateral pursuant to this Agreement creates a
valid, perfected and first priority security interest in the Pledged Collateral,
securing the payment of the Liabilities.

 

(d) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
the pledge by the Pledgor of the Pledged Collateral pursuant to this Agreement
or for the execution, delivery or performance of this Agreement by the Pledgor,
or (ii) for the exercise by the Administrative Agent of the voting or other
rights provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement (except as may be required in connection
with a disposition of such shares by laws affecting the offering and sale of
securities generally).

 

(e) The Pledgor has full power and authority to enter into this Agreement and
has the right to vote, pledge and grant a security interest in the Pledged
Collateral as provided by this Agreement.

 

(f) None of the Pledged Shares has been issued in violation of any federal,
state or other law, regulation or rule pertaining to the issuance of securities,
or in violation of any rights, pre-emptive or otherwise, of any present or past
stockholder of any Issuer described in Schedule I attached hereto and made a
part hereof.

 

5. Further Assistance. The Pledgor agrees that at any time and from time to
time, at the expense of the Pledgor, the Pledgor will promptly execute and
deliver, or cause to be executed and delivered, all certificates, if any,
representing the Pledged Shares, stock and/or bond powers, proxies, assignments,
instruments and documents; will take all steps necessary to properly register
the transfer of the security interest hereunder on the books of the Issuer of
any uncertificated securities included in the Pledged Shares; and will take all
further action that may be necessary or desirable, or that the Administrative
Agent may request in its sole discretion, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its and the other Lenders’ rights
and remedies hereunder with respect to any Pledged Collateral and to carry out
the provisions and purposes hereof. Pledgor further authorizes Administrative
Agent to file such UCC financing statements regarding the Pledged Collateral as
Administrative Agent deems necessary from time to time.

 

6. Voting Rights; Dividends; Etc.

 

(a) So long as no Event of Default (as hereinafter defined) or event which, with
the giving of notice or the lapse of time, or both, would become an Event of
Default, shall have occurred:

 

(i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Shares or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, however, that the Pledgor shall not exercise nor shall it
refrain from exercising any such right if such action could have a Material
Adverse Effect (as defined in the Credit Agreement) on the value of the Pledged
Collateral or any part thereof.

 

3



--------------------------------------------------------------------------------

(ii) The Pledgor shall be entitled to receive and retain any and all dividends
and interest paid in respect of the Pledged Collateral, provided however, that
any and all

 

a. dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral,

 

b. dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 

c. cash paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, any Pledged Collateral,

 

shall be Pledged Collateral, shall be forthwith delivered to the Administrative
Agent to hold as Pledged Collateral and shall, if received by the Pledgor, be
received in trust for the benefit of the Administrative Agent and the other
Lenders, be segregated from the other property or funds of the Pledgor, and be
forthwith delivered to the Administrative Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).

 

(iii) The Pledgor shall execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies and other instruments as
the Administrative Agent may request for the purpose of enabling the
Administrative Agent to exercise the voting and other rights which it is
entitled to exercise pursuant to Section 6(a)(i) above and to receive the
dividends or interest payments which it is authorized to receive pursuant to
Section 6(a)(ii) above.

 

4



--------------------------------------------------------------------------------

(b) Upon the occurrence of an Event of Default (as hereinafter defined) or an
event which, with the giving of notice or the lapse of time, or both, would
become an Event of Default:

 

(i) All rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 6(a)(i) and
to receive the dividends, interest payments and distributions which it would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent which shall thereupon have the sole right to exercise such voting and
other consensual rights and to receive and hold as Pledged Collateral such
dividends, interest payments and distributions; and

 

(ii) All dividends, interest payments and distributions which are received by
the Pledgor contrary to the provisions of paragraph (i) of this Section 6(b)
shall be received in trust for the benefit of the Administrative Agent and the
other Lenders, shall be segregated from other funds and property of the Pledgor
and shall be forthwith paid and transferred over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsements).

 

7. Transfers and Other Liens; Additional Shares. The Pledgor agrees that it will
not (i) sell, assign, transfer, convey, exchange, pledge or otherwise dispose
of, or grant any option, warrant, right, contract or commitment with respect to,
any of the Pledged Collateral without the prior written consent of the
Administrative Agent, or (ii) create or permit to exist any lien, security
interest, pledge, proxy, purchase arrangement, restriction, redemption
agreements, shareholders’ agreement or other charge or encumbrance upon or with
respect to any of the Pledged Collateral, except for the security interest
created by this Agreement.

 

8. Application of Proceeds of Sale or Cash Held as Collateral. The proceeds of
sale of Pledged Collateral sold pursuant to this Agreement and/or any cash held
as Pledged Collateral hereunder shall be (a) retained by the Administrative
Agent for the benefit of the Lenders as cash collateral for the Liabilities, or
(b) at the election of the Administrative Agent, applied by the Administrative
Agent as follows:

 

First: to payment of the costs and expenses of such sale, including the
out-of-pocket expenses of the Administrative Agent and the reasonable fees and
out-of-pocket expenses of counsel employed in connection therewith, and to the
payment of all advances made by the Administrative Agent for the account of the
Pledgor hereunder, and the payment of all costs and expenses incurred by the
Administrative Agent in connection with the administration and enforcement of
this Agreement, to the extent that such advances, costs and expenses shall not
have been reimbursed to the Administrative Agent;

 

Second: to the payment of interest accrued and unpaid, if any, on any of the
Liabilities to and including the date of such application and then to the

 

5



--------------------------------------------------------------------------------

payment or prepayment of principal of any of the Liabilities and then to the
payment of the balance of the Liabilities in such order as Administrative Agent
may determine in its sole discretion; and

 

Third: the balance, if any, of such proceeds shall be paid to the Pledgor, or
its successors or assigns, or as a court of competent jurisdiction may direct.

 

9. The Administrative Agent Appointed Attorney-in-Fact. The Pledgor hereby
appoints the Administrative Agent as the Pledgor’s attorney-in-fact, with full
authority in the place and stead of the Pledgor and in the name of the Pledgor
or otherwise, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to the Pledgor representing any dividend, interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same.

 

10. The Administrative Agent May Perform. If the Pledgor fails to perform any
agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the expenses of the Administrative
Agent incurred in connection therewith shall be payable by the Pledgor under
Section 16.

 

11. Reasonable Care. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, it being
understood that the Administrative Agent shall not have any responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Administrative Agent has or is deemed to have knowledge of such
matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.

 

12. Subsequent Changes Affecting Collateral. The Pledgor represents to the
Administrative Agent that the Pledgor has made its own arrangements for keeping
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, reorganization or other exchanges, tender offers and voting
rights), and the Pledgor agrees that the Administrative Agent shall have no
responsibility or liability for informing the Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

 

13. Events of Default; Remedies Upon an Event of Default.

 

(a) The occurrence of any one or more of the following events shall constitute
an “Event of Default” by Pledgor under this Agreement:

 

(i) there exists an Event of Default under and as defined in the Credit
Agreement;

 

6



--------------------------------------------------------------------------------

(ii) the Pledgor fails to perform or observe any term, covenant or agreement
contained in this Agreement on its part to be performed or observed, or any
representation or warranty made by the Pledgor in this Agreement shall be untrue
or misleading in any material respect as of the date with respect to which such
representation or warranty was made;

 

(iii) a notice of lien, levy or assessment is filed or recorded with respect to
all or a substantial part of the Pledged Collateral, except for a lien, levy or
assessment which relates to current taxes not yet due and payable; or

 

(iv) all or a substantial part of the Pledged Collateral is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.

 

(b) If any Event of Default shall have occurred, the Administrative Agent shall
have, in addition to all other rights given by law or by this Agreement, the
Credit Agreement or otherwise, all of the rights and remedies with respect to
the Pledged Collateral of a secured party under the Uniform Commercial Code
(“Code”) in effect in the State of Illinois at that time and the Administrative
Agent may, without notice and at its option, transfer or register the Pledged
Collateral or any part thereof on the books of the Issuer thereof into the name
of the Administrative Agent or the Administrative Agent ‘s nominee(s), with or
without any indication that such Pledged Collateral is subject to the security
interest hereunder. In addition, with respect to any Pledged Collateral which
shall then be in or shall thereafter come into the possession or custody of the
Administrative Agent, the Administrative Agent may sell or cause the same to be
sold at any broker’s board or at public or private sale, in one or more sales or
lots, at such price or prices as the Administrative Agent may deem best, for
cash or on credit or for future delivery, without assumption of any credit risk.
The purchaser of any or all Pledged Collateral so sold shall thereafter hold the
same absolutely, free from any claim, encumbrance or right of any kind
whatsoever, except for claims, encumbrances or rights that may arise without the
knowledge or consent of the Pledgor. Unless any of the Pledged Collateral
threatens to decline speedily in value, in the Administrative Agent’s sole
discretion, or is or becomes of a type sold on a recognized market, the
Administrative Agent will give the Pledgor reasonable notice of the time and
place of any public sale thereof, or of the time after which any private sale or
other intended disposition is to be made. Any sale of the Pledged Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, commercial

 

7



--------------------------------------------------------------------------------

finance companies, or other financial institutions disposing of property similar
to the Pledged Collateral shall be deemed to be commercially reasonable. Any
requirements of reasonable notice shall be met if such notice is mailed to the
Pledgor as provided in Section 19 below, at least ten (10) days before the time
of the sale or disposition. Any other requirement of notice, demand or
advertisement for sale is, to the extent permitted by law, waived. The
Administrative Agent may, in its own name or in the name of a designee or
nominee, buy any of the Pledged Collateral at any public sale and, if permitted
by applicable law, at any private sale. All expenses (including court costs and
reasonable attorneys’ fees and expenses) of, or incident to, the enforcement of
any of the provisions hereof shall be recoverable from the proceeds of the sale
or other disposition of Pledged Collateral. In view of the fact that federal and
state securities laws may impose certain restrictions on the method by which a
sale of the Pledged Collateral may be effected after an Event of Default, the
Pledgor agrees that upon the occurrence or existence of any Event of Default,
the Administrative Agent may, from time to time, attempt to sell all or any part
of the Pledged Collateral by means of a private placement, restricting the
prospective purchasers to those who can make the representations and agreements
required of purchasers of securities in private placements. In so doing, the
Administrative Agent may solicit offers to buy the Pledged Collateral, or any
part of it, for cash, from a limited number of investors deemed by the
Administrative Agent in its judgment, to be responsible parties who might be
interested in purchasing the Pledged Collateral, and if the Administrative Agent
solicits such offers from not less than three (3) such investors, then the
acceptance by the Administrative Agent of the highest offer obtained therefrom
shall be deemed to be a commercially reasonable method of disposition of the
Pledged Collateral.

 

In addition, upon the occurrence of an Event of Default, all rights of the
Pledgor to exercise the voting and other rights which it would otherwise be
entitled to exercise and to receive cash dividends and interest payments, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent as provided in Section 6.

 

14. Authority of the Administrative Agent. The Administrative Agent shall have
and be entitled to exercise all such powers hereunder as are specifically
delegated to the Administrative Agent by the terms hereof, together with such
powers as are incidental thereto. The Administrative Agent may execute any of
its duties hereunder by or through agents or employees. Neither the
Administrative Agent, nor any director, officer, agent or employee of the
Administrative Agent, shall be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct. The Pledgor hereby agrees to
indemnify and hold harmless the Administrative Agent and/or any such director,
officer, agent or employee from and against any and all liability incurred by
any of them, hereunder or in connection herewith, unless such liability shall be
due to its or their own gross negligence or willful misconduct.

 

8



--------------------------------------------------------------------------------

15. Termination. This Agreement shall terminate when all the Liabilities have
been fully paid and performed, at which time the Administrative Agent shall
reassign and redeliver (or cause to be reassigned and redelivered) to the
Pledgor, or to such person or persons as the Pledgor shall designate, against
receipt, such of the Pledged Collateral (if any) as shall not have been sold or
otherwise applied by the Administrative Agent pursuant to the terms hereof and
shall still be held by it hereunder, together with appropriate instruments of
reassignment and release. Any such reassignment shall be without recourse upon
or warranty by the Administrative Agent and at the expense of the Pledgor.

 

16. Expenses. The Pledgor agrees to reimburse the Administrative Agent, on
demand for any and all reasonable expenses, including Administrative Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the registration of the Pledged Collateral, (iii)
the exercise or enforcement of any of the rights of the Administrative Agent
hereunder, or (iv) the failure by the Pledgor to perform or observe any of the
provisions hereof.

 

17. Security Interest Absolute. All rights of the Administrative Agent and
security interests hereunder, and all obligations of the Pledgor hereunder,
shall be absolute and unconditional irrespective of:

 

(i) any lack of validity or enforceability of the Credit Agreement or an other
agreement or instrument relating thereto;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Liabilities, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement;

 

(iii) any exchange, surrender, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Liabilities; or

 

(iv) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Pledgor in respect of the Liabilities or of this
Agreement.

 

18. Amendments, Waivers and Consents. No amendment or waiver of any provision of
this Agreement nor consent to any departure by the Pledgor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

19. Notices. Any notice required or desired to be served, given or delivered
hereunder shall be in writing (including facsimile transmission), and shall be
deemed to

 

9



--------------------------------------------------------------------------------

have been validly served, given or delivered upon the earlier of (a) personal
delivery to the address set forth below (b) in the case of mailed notice, three
(3) days after deposit in the United States mails, with proper postage for
certified mail, return receipt requested, prepaid, or in the case of notice by
Federal Express or other reputable overnight courier service, one (1) Business
Day (as defined in the Credit Agreement) after delivery to such courier service,
and (c) in the case of facsimile transmission, upon transmission with
confirmation of receipt, addressed to the party to be notified as follows:

 

If to the Pledgor:

  

c/o World Fuel Services Corporation

    

9800 N.W. 41st Street, Suite 400

    

Miami, Florida 33178

    

Attention:            , Chief Financial Officer

    

Facsimile Number: (305) 884-9993

With a copy to:

  

Shutts & Bowen LLP

    

1500 Miami Center

    

201 S. Biscayne Boulevard

    

Miami, Florida 33131

    

Attention: Luis A. de Armas, Esq.

    

Facsimile No.: (305) 381-9982

If to the Administrative Agent:

  

LaSalle Bank National Association

  

135 South LaSalle Street

    

Chicago, Illinois 60603

    

Attention:                    

    

Facsimile Number: (312)                    

With a copy to:

  

Stearns Weaver Miller Weissler Alhadeff
& Sitterson, P.A.

    

Museum Tower, Suite 2200

    

150 West Flagler Street

    

Miami, Florida 33130

    

Attention: Jimmy L. Morales, Esq.

    

Facsimile Number: (305) 789-3395

 

or to such other address as any of the parties may hereafter designate for
itself by written notice to the other parties in the manner herein prescribed.

 

20. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Pledged Collateral and shall (i) remain in full force
and effect until payment in full of the Liabilities; (ii) be binding upon the
Pledgor, its successors and assigns; and (iii) inure to the benefit of the
Administrative Agent and the other Lenders and their respective successors,
transferees and assigns.

 

10



--------------------------------------------------------------------------------

21. Waivers. The Pledgor waives presentment and demand for payment of any of the
Liabilities, protest and notice of dishonor or default with respect to any of
the Liabilities, and all other notices to which the Pledgor might otherwise be
entitled, except as otherwise expressly provided herein or in the Credit
Agreement.

 

22. Governing Law; Terms. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to conflict of laws provisions)
and decisions of the State of Illinois. Unless otherwise defined herein, terms
defined in Articles 8 and 9 of the Illinois Uniform Commercial Code, as same may
be amended from time to time, are used herein as therein defined. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but, if any provision of this
Agreement shall be interpreted in such manner as to be ineffective or invalid
under applicable law, such provisions shall be ineffective or invalid only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

23. Definitions. The singular shall include the plural and vice versa and any
gender shall include any other gender as the text shall indicate.

 

24. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 

25. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE PLEDGOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.
THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

11



--------------------------------------------------------------------------------

26. Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE ADMINISTRATIVE AGENT
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

IN WITNESS WHEREOF, the Pledgor and the Administrative Agent have each caused
this Agreement to be duly executed and delivered by its officer, if any,
thereunto duly authorized as of the date first above written.

 

                                                                       ,

  a

                                                  corporation

   

By:

 

 

                                                                               
                 

                                                                   ,  
                                 LASALLE BANK NATIONAL

ASSOCIATION, as Administrative Agent for the Lenders

By:

 

 

                                                                               
                 

                                                                   ,  
                                

 

12



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

 

________________________

 

)

   

) SS

 

_____________________________________

 

)

 

I,                                                                      , a
Notary Public in and for and residing in
                                        , DO HEREBY CERTIFY THAT
                                        , the
                                         of Advance Petroleum, Inc., personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered said instrument as his/her own free and voluntary act and
as the free and voluntary act of said corporation for the uses and purposes
therein set forth.

 

GIVEN under my hand and notarial seal this          day of              200    .

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:

 

--------------------------------------------------------------------------------

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

 

)

   

) SS

COUNTY OF COOK

 

)

 

I,                                                  , a Notary Public in and for
and residing in said County and State, DO HEREBY CERTIFY THAT
                                        , a
                                         of LaSalle Bank National Association,
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he signed and delivered said instrument as his own free and voluntary act
and as the free and voluntary act of said bank for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this          day of                     
200    .

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

SCHEDULE I

 

Description of Pledged Shares

 

ISSUER

  

NUMBER OF SHARES

______________________________________   

                     shares

______________________________________   

                     shares

 

15



--------------------------------------------------------------------------------

Exhibit I

 

Form of

SOLVENCY CERTIFICATE

 

I,                                                          , the Chief
Financial Officer of [Guarantor], a                                         
     corporation (the “Company”), hereby certify to the best of my knowledge, on
behalf of the Company, that:

 

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Company and am familiar with the business and financial matters and things
hereinafter described.

 

2. This Certificate is made and delivered to LaSalle Bank National Association,
as Administrative Agent (the “Administrative Agent”) for the purpose of inducing
the Lenders (as defined in the Credit Agreement), now and from time to time
hereafter, to advance monies and offer other financial assistance to World Fuel
Services Corporation, a Florida corporation (the “Borrower”), pursuant to that
certain Credit Agreement, dated as of December 19, 2003, between the Borrower,
the Administrative Agent and the Lenders (the “Credit Agreement”) (the Credit
Agreement, together with all notes, guarantees, agreements, instruments and
documents executed by the Company and delivered to the Administrative Agent
being hereinafter referred to as the “Agreements”).

 

3. The Company does not intend to incur debts beyond its ability to pay them as
they mature.

 

4. The Company does not contemplate filing a petition in bankruptcy or for an
arrangement or reorganization under the Federal Bankruptcy Code, nor are there
any threatened bankruptcy or insolvency proceedings against the Company.

 

                                                                           ,    
     a                 

corporation

By:

 

 

                                                                               
                  

                                                      , Chief Financial Officer

 

Date:                          , 200    



--------------------------------------------------------------------------------

Schedule 1.1(a) - Guarantors

 

Advance Petroleum, Inc.

Baseops International, Inc.

Trans-Tec Services, Inc.

World Fuel Services, Inc.

World Fuel Services Company, Inc.



--------------------------------------------------------------------------------

Schedule 1.1(b) – Pledged Stock of Foreign Subsidiaries

 

With Local Country Legal Opinion

 

  • World Fuel Cayman Holding Company I

 

  • World Fuel International S.R.L.

 

  • World Fuel Singapore Holding Company I Pte. Ltd.

 

  • World Fuel Services (Singapore) Pte. Ltd.

 

  • Trans-Tec Services (UK) Ltd.

 

  • World Fuel Services, Ltd.

 

  • Bunkerfuels UK Limited

 

  • Oil Shipping B.V.

 

  • Oil Shipping (Bunkering) B.V.

 

  • World Fuel Singapore Holding Company II, Pte. Ltd.

 

  • World Fuel Cayman Holding Company III

 

  • World Fuel Services Finance Company S.A.R.L.

 

  • World Fuel Services European Holding Company I, Ltd.

 

  • World Fuel Services Europe, Ltd.

 

Without Local Country Legal Opinion

 

  • Servicios Auxiliares de Mexico S.A. de C.V.

 

  • PetroServicios de Mexico S.A. de C.V.

 

  • Trans-Tec International S.R.L.

 

  • Oil Shipping (Hong Kong) Ltd.

 

  • Marine Energy Arabia Establishment Ltd.

 

  • Marine Energy Arabia Co., LLC



--------------------------------------------------------------------------------

Schedule 9.6 – Litigation and Contingent Liabilities

 

In April 2001, Miami-Dade County, Florida (the “County”) filed suit (the “County
Suit”) against 17 defendants to seek reimbursement for the cost of remediating
environmental contamination at Miami International Airport (the “Airport”). Page
Avjet Fuel Corporation, now known as PAFCO L.L.C. (“PAFCO”), is a defendant.

 

Also in April 2001, the County sent a letter to approximately 250 potentially
responsible parties (“PRP’s”), including World Fuel Services Corporation and one
subsidiary, advising them of their potential liability for the clean-up costs
which are the subject of the County Suit. The County has threatened to add the
PRP’s as defendants in the County Suit, unless they agree to share in the cost
of the environmental clean-up at the Airport.

 

In addition to the matters described above, World Fuel Services Corporation and
subsidiaries are also involved in litigation and administrative proceedings
primarily arising in the normal course of our business.



--------------------------------------------------------------------------------

Schedule 9.8 - Subsidiaries

 

• Advance Petroleum, Inc., a Florida corporation, operates under the name “World
Fuel Services of FL.”

 

  • PetroServicios de Mexico S.A. de C.V., a Mexico corporation (1)

 

  • Servicios Auxiliares de Mexico S.A. de C.V., a Mexico corporation (1)

 

  • Baseops Mexico S.A. de C.V., a Mexico corporation (1) (3)

 

• Atlantic Fuel Services, S.A., a Costa Rica corporation (3)

 

• Baseops International, Inc., a Texas corporation

 

• Casa Petro S.A., a Costa Rica corporation

 

  • PetroServicios de Costa Rica S.A., a Costa Rica corporation (2)

 

• IRC Oil Technics, Inc., a Delaware corporation (3)

 

• Pacific Horizon Petroleum Services, Inc., a Delaware corporation

 

• Resource Recovery of America, Inc., a Florida corporation (3)

 

• Trans-Tec Services, Inc., a Delaware corporation

 

• World Fuel Cayman Holding Company I, a Cayman Islands corporation

 

  • Marine Energy Arabia Establishment Ltd., a British Virgin Islands
corporation

 

  • Marine Energy Arabia Co. LLC, a United Arab Emirate corporation, a majority
controlled subsidiary

 

  • Norse Bunkers AS, a Norway corporation

 

  • Trans-Tec International S.R.L., a Costa Rica corporation

 

  • World Fuel ApS, a Denmark corporation (3)

 

  • World Fuel International S.R.L., a Costa Rica corporation

 

  • World Fuel Singapore Holding Company I Pte. Ltd., a Singapore corporation

 

  • Baseops Europe Limkited, a United Kingdom corporation

 

  • AirData Limited, a United Kingdom corporation

 

  • Trans-Tec Services (UK) Ltd., a United Kingdom corporation

 

  • Trans-Tec Services (Singapore) Pte. Ltd., a Singapore corporation (3)

 

  • Oil Shipping B.V., a Netherlands corporation

 

  • Oil Shipping (Bunkering) B.V., a Netherlands corporation

 

  • Oil Shipping (Hong Kong) Ltd., a Hong Kong corporation

 

  • World Fuel Services, Ltd., a United Kingdom corporation

 

  • Bunkerfuels UK Limited, a United Kingdom corporation

 

  • World Fuel Services (Singapore) Pte. Ltd., a Singapore corporation

 

  • Trans-Tec Services (Japan) Co., K.K., a Japan corporation

 

  • World Fuel Services (Thailand) Ltd., a Thailand corporation (4)

 

  • World Fuel Services Thailand I LLC, a Florida limited liability corporation

 

  • World Fuel Services Thailand II LLC, a Florida limited liability corporation

 

  • World Fuel Services Thailand III LLC, a Florida limited liability
corporation

 

  • World Fuel Services Thailand IV LLC, a Florida limited liability corporation

 

  • World Fuel Services Thailand V LLC, a Florida limited liability corporation

 

  • World Fuel Services Thailand VI LLC, a Florida limited liability corporation

 

  • World Fuel Cayman Holding Company III, a Cayman Islands corporation

 

  • World Fuel Services Finance Company S.A.R.L., a Luxembourg corporation

 

  • World Fuel Singapore Holding Company II Pte. Ltd., a Singapore corporation
(3)

 

  • World Fuel Services European Holding Company I, Ltd., a United Kingdom
corporation



--------------------------------------------------------------------------------

  • World Fuel Services Europe, Ltd., a United Kingdom corporation

 

  • World Fuel Cayman Holding Company II, a Cayman Islands corporation (3)

 

  • World Fuel Services, Inc., a Texas corporation

 

  • PAFCO LLC, a Delaware limited liability company (5)

 

  • World Fuel Services Company, Inc., a Florida corporation

--------------------------------------------------------------------------------

(1) These corporations are owned 50% by Advance Petroleum, Inc. and 50% by World
Fuel Services Corporation.

(2) This corporation is owned 55% by Casa Petro S.A. and 45% by World Fuel
Services Corporation.

(3) These corporations are inactive.

(4) This corporation is owned 94% by World Fuel Services (Singapore) Pte. Ltd.
and by, 1% each, World Fuel Services Thailand I, II, III, IV, V and VI.

(5) This limited liability company is a joint venture company which is equally
owned by World Fuel Services, Inc. and Signature Flight Support Corporation, a
Delaware corporation unrelated to the Registrant.



--------------------------------------------------------------------------------

Schedule 9.15 – Environmental Matters

 

In April 2001, Miami-Dade County, Florida (the “County”) filed suit (the “County
Suit”) against 17 defendants to seek reimbursement for the cost of remediating
environmental contamination at Miami International Airport (the “Airport”). Page
Avjet Fuel Corporation, now known as PAFCO L.L.C. (“PAFCO”), is a defendant.

 

Also in April 2001, the County sent a letter to approximately 250 potentially
responsible parties (“PRP’s”), including World Fuel Services Corporation and one
subsidiary, advising them of their potential liability for the clean-up costs
which are the subject of the County Suit. The County has threatened to add the
PRP’s as defendants in the County Suit, unless they agree to share in the cost
of the environmental clean-up at the Airport.

 

World Fuel Services Corporation (the “Company”) have exited several businesses
which handled hazardous and non-hazardous waste. The Company treated and/or
transported this waste to various disposal facilities. The Company may be held
liable as a potentially responsible party for the clean-up of such disposal
facilities, or required to clean up facilities previously operated by us,
pursuant to current U.S. federal and state laws and regulations.



--------------------------------------------------------------------------------

Schedule 9.16 – Insurance

 

“Information separately provided by the Company.”



--------------------------------------------------------------------------------

Schedule 9.17 – Real Property

 

All of the following real property are leased as executive, administrative,
operations, or sales offices:

 

World Fuel Services Corporation

9800 Northwest 41st Street, Suite 400

Miami, FL 33178, United States

 

World Fuel Services, Inc.

4995 East Anderson Avenue

Fresno, CA 93727

Trans-Tec Services, Inc.

2 Greenwich Office Park

Greenwich, CT 06830, United States

 

Baseops International, Inc.

333 Cypress Run #200

Houston, Texas 77094

Raritan Plaza III

101 Fieldcrest Avenue Suite 2B

Edison, NJ 08837, United States

 

Pacific Horizon Petroleum Services, Inc.

2025 First Ave., Suite 1110

Seattle, WA 98121, United States

1101 Fifth Avenue, Suite 280

San Rafael, CA 94901, United States

 

World Fuel Services (Singapore) Pte., Ltd.

101 Thomson Road #13-03/04, United Square

Singapore 307591

World Fuel Services Ltd.

Kingfisher House, Northwood Park, Gatwick Rd.

Crawley, West Sussex, RH10 2XN

United Kingdom

 

Trans-Tec Korea, a branch of World Fuel Services (Singapore) Pte., Ltd.

Room 403, Anglican Church Building

3-7, Chung-dong, Chung-ku

Seoul 100-120, South Korea

Bunkerfuels UK Limited

Westminster Tower, 3 Albert Embankment

London SE1 75P

 

Trans-Tec South Africa, a branch of World Fuel Services (Singapore) Pte., Ltd.

4th Floor, Unit 1, The Foundry, Cardiff Road

Green Point- Cape Town, South Africa 8051

Trans-Tec Denmark, a branch of Trans-Tec Services (UK) Ltd.

Gammelbyved 2

Karise, Denmark 4653

 

Bunkerfuels Hellas, a branch of World Fuel Services (Singapore) Pte., Ltd.

Poseidonos 60 Av., Third Floor

Glyfada 166-75 Athens, Greece

Marine Energy Arabia Co. LLC

City Tower 1

Dubai, United Arab Emirates

 

Trans-Tec Services (Japan) Co. K.K.

4th floor, Tozan Building, 4-4-2

Nihonbashi Hon-Cho, Chuo-Ku

Tokyo 103-0023, Japan

Norse Bunkers AS

Niels Juels gate 11 B

0272 Oslo, Norway

 

PetroServicios de México S.A. de C.V.

Avenida Fuerza Aérea Mexicana No. 465

Colonia Federal

15700 México, D.F.

Oil Shipping (Bunkering) BV

Vasteland 6

3011 BK Rotterdam, Netherlands

 

World Fuel International S.R.L.

Oficentro Ejécutivo La Sabana Sur

Edificio #5, Primer Piso

San José, Costa Rica

Oil Shipping (Bunkering) BV

Vasteland 6

3011 BK Rotterdam, Netherlands

   

Oil Shipping (Hong Kong) Ltd.

Yam Tze Commercial Building, Unit A, 7th Floor

23 Thompson Road

Wanchai, Hong Kong

   

 



--------------------------------------------------------------------------------

Schedule 9.21 – Labor Matters

 

Not applicable



--------------------------------------------------------------------------------

Schedule 11.1 – Existing Debt (including Letters of Credit)

 

Borrowings on December 2001 revolving credit facility

   $ 5,000,000

Promissory notes issued in connection with business acquisitions, including the
investment in aviation joint venture:

      

Non-interest bearing promissory note of $2.5 million, payable annually through
January 2006, net of unamortized imputed discount (at 9.0%) of $122,000 at
November 30, 2003.

   $ 1,378,000

Non-interest bearing promissory note of $3.3 million, payable annually through
January 2005, net of unamortized imputed discount (at 5.0%) of $60,000 at
November 30, 2003

   $ 2,140,000

Letters of credit on December 2001 revolving credit facility

   $ 16,176,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Debt (including Letters of Credit)

   $ 24,694,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule 11.2 – Existing Liens

 

Not applicable



--------------------------------------------------------------------------------

Schedule 11.4 – Stock Purchase Programs

 

The following summarizes the status of the Company’s treasury stock repurchase
programs at December 31, 2002 (in thousands, except average price per share
data):

 

Repurchase Program

--------------------------------------------------------------------------------

   Authorized
Stock
Repurchases


--------------------------------------------------------------------------------

   Repurchases


--------------------------------------------------------------------------------

   Remaining
Authorized
Stock
Repurchases


--------------------------------------------------------------------------------

      Shares


--------------------------------------------------------------------------------

   Aggregate
Cost


--------------------------------------------------------------------------------

   Average
Price


--------------------------------------------------------------------------------

  

August 1998

   $ 6,000    616    $ 6,000    $ 9.74    $ —  

January 2000

     10,000    1,391      10,000      7.19      —  

September 2000

     10,000    368      3,987      10.83      6,013            

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                          2,375    $ 19,987                          

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             

 

Outside of the treasury stock repurchase programs, the Company acquired
approximately 22 thousand shares of its common stock in 1998 with an aggregate
cost of $194 thousand.



--------------------------------------------------------------------------------

Schedule 11.11 – Investments

 

     Cost


--------------------------------------------------------------------------------

  

No. of

Shares

--------------------------------------------------------------------------------

   Date


--------------------------------------------------------------------------------

  

Value Per

Share

--------------------------------------------------------------------------------

  

Total

Value

--------------------------------------------------------------------------------

Cheveron Texaco Corp.

   $ 5,322    80    12/16/2003    $ 80.82    $ 6,466



--------------------------------------------------------------------------------

Schedule 12.1 – Debt to be Repaid

 

Borrowings on December 2001 revolving credit facility

   $ 5,000,000

Letters of credit on December 2001 revolving credit facility

   $ 16,176,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Debt (including Letters of Credit)

   $ 21,176,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------